--------------------------------------------------------------------------------

Exhibit 10.1
 
UNITED STATES BANKRUPTCY COURT
DISTRICT OF DELAWARE


In re: Charys Holding Company, Inc.; Case No 08-10289




UNITED STATES BANKRUPTCY COURT


DISTRICT OF DELAWARE


STATEMENT OF FINANCIAL AFFAIRS


This statement is to be completed by every debtor. Spouses filing a joint
petition may file a single statement on which the information for both spouses
is combined. If the case is filed under chapter 12 or chapter 13, a married
debtor must furnish information for both spouses whether or not a joint petition
is filed, unless the spouses are separated and a joint petition is not filed. An
individual debtor engaged in business as a sole proprietor, partner, family
farmer, or self-employed professional, should provide the information requested
on this statement concerning all such activities as well as the individual's
personal affairs. Do not include the name or address of a minor child in this
statement.  Indicate payments, transfers and the like to minor children by
stating "a minor child." See 11 U.S.C § 112; Fed. R. Bankr. P. 1007 (m).
 
Questions 1-18 are to be completed by all debtors. Debtors that are or have been
in business, as defined below, also must complete Questions 19-25. If the answer
to any question is "None," or the question is not applicable, mark the box
labeled "None." If additional space is needed for the answer to any question,
use and attach a separate sheet properly identified with the case name, case
number (if known), and the number of the question.
 


DEFINITIONS
 
"In business." A debtor is "in business" for the purpose of this form if the
debtor is a corporation or partnership. An individual debtor is "in business"
for the purpose of this form if the debtor is or has been, within six years
immediately preceding the filing of this bankruptcy case, any of the following:
an officer, director, managing executive, or person in control of a corporation;
a partner, other than a limited partner, of a partnership; a sole proprietor or
self-employed full-time or part-time. An individual debtor also may be "in
business" for the purpose of this form if the debtor engages in a trade,
business, or other activity, other than as an employee, to supplement income
from the debtor's primary employment.
 
"Insider." The term "insider" includes but is not limited to: relatives of the
debtor; general partners of the debtor and their relatives; corporations of
which the debtor is an officer, director, or person in control; officers,
directors, and any owner of 5 percent or more of the voting or equity securities
of a corporate debtor and their relatives; affiliates of the debtor and insiders
of such affiliates; any managing agent of the debtor. 11 U.S.C. § 101.
 


GLOBAL NOTES
 
1) The Schedules of Assets and Liabilities (collectively, the "Schedules") and
the Statements of Financial Affairs (collectively, the "Statements" and,
together with the Schedules, the "Schedules and Statements") filed by Charys
Holding Company, Inc. (08-10289) ("CHC") in the United States Bankruptcy Court
for the District of Delaware (the "Bankruptcy Court") have been prepared
pursuant to 11 U.S.C. § 521 and Rule 1007 of the Federal Rules of Bankruptcy
Procedure by management of the Debtors with the assistance of their
court-appointed advisors and are unaudited. The related cases of Charys Holding
Company, Inc. (08-10289) and Crochet & Borel Services, Inc. (08-10290) are being
jointly administered.
 
Although management has made every reasonable effort to ensure that the
Schedules and Statements are as accurate and complete as possible under the
circumstances based on information that was available to them at the time of
preparation, subsequent information or discovery may result in material changes
to these Schedules and Statements, and inadvertent errors or omissions may
exist. Because, among other things, the Schedules and Statements contain
unaudited information, which is subject to further review and potential
adjustment, there can be no assurance that these Schedules and Statements are
complete.
 
The financial information disclosed herein has not been required to be prepared
in accordance with federal or state securities laws or other applicable
non-bankruptcy law or in lieu of complying with any periodic reporting
requirements thereunder. Persons or entities trading in or otherwise purchasing,
selling or transferring the claims against or equity interests in the Debtor
should evaluate this financial information in light of the purposes for which it
was prepared. The Debtor is not liable for and undertakes no responsibility to
indicate variations between any information and reports prepared for securities
law disclosure purposes or for any evaluations of the Debtor based on this
financial information or any other information.

 
Page 1 of 53

--------------------------------------------------------------------------------

 

UNITED STATES BANKRUPTCY COURT
DISTRICT OF DELAWARE


In re: Charys Holding Company, Inc.; Case No 08-10289




UNITED STATES BANKRUPTCY COURT


DISTRICT OF DELAWARE
 
Furthermore, nothing contained in the Schedules and Statements shall constitute
a waiver of rights with respect to these chapter 11 cases, including, but not
limited to, issues involving substantive consolidation, equitable subordination
and/or causes of action arising under the provisions of chapter 5 of the
Bankruptcy Code and other relevant non-bankruptcy laws to recover assets or
avoid transfers. These Global Notes and Statement of Limitations, Methodology
and Disclaimer Regarding the Debtors' Schedules and Statements (the "Global
Notes") are incorporated by reference in, and comprise an integral part of, the
Schedules and Statements, and should be referred to and reviewed in connection
with any review of the Schedules and Statements.
 
2) "Confidential or Sensitive Information." In certain cases, the Debtors may
have intentionally altered, revised, redacted or consolidated certain
information in the Schedules and Statements due to the nature of an agreement
between a Debtor and a third party, concerns about the confidential or
commercially sensitive nature of certain information or concerns for the privacy
of an individual. In addition, in certain instances, the sensitivity of such
information may require its omission from the Schedules and Statements. To the
extent possible, the alterations, redactions, consolidations and omissions have
been limited to the extent determined by the Debtors to be necessary or
appropriate to protect the Debtors or third parties while also providing
interested parties with sufficient information in response to the Schedules and
Statements.
 
3) "Amendment." Reasonable efforts have been made to prepare and file complete
and accurate Schedules and Statements; however, errors or omissions may exist.
The Debtors reserve all rights to amend and/or supplement the Schedules and
Statements as is necessary or appropriate.
 
4) "Causes of Action." Despite reasonable efforts to identify all known assets
the Debtors may not have set forth all actual or potential causes of action
against third parties as assets in their Schedules and Statements. These causes
of action include, but are not limited to, avoidance actions arising under
chapter 5 of the Bankruptcy Code and actions under other relevant non-bankruptcy
laws to recover assets. The Debtors reserve all of their rights with respect to
any claims, causes of action or avoidance actions they may have whether or not
listed in the Schedules and Statements. Neither these Global Notes nor the
Schedules and Statements shall be deemed a waiver of any such claim, cause of
action or avoidance action or in any way prejudice or impair the assertion of
such claims.
 
5) "Dates." Unless otherwise indicated, all amounts are listed as of February
14, 2008, the date the Debtors commenced their Chapter 11 cases (the
"Commencement Date").
 
6) "Claims Designations." Any failure to designate a claim on the Debtors'
Schedules and Statements as "disputed," "contingent" or "unliquidated" does not
constitute an admission by the Debtors that such amount is not "disputed,"
"contingent" or "unliquidated."  The Debtors reserve the right to dispute any
claim reflected on their Schedules or Statements on any grounds, including, but
not limited to, amount, liability or classification, or to otherwise
subsequently designate such claims as "disputed," "contingent" or
"unliquidated."
 
7) "Net Book Value of Assets." Unless otherwise indicated, the Debtors' assets
and liabilities are shown on the basis of their net book value as of January 31,
2008. Amounts ultimately realized or realizable on account of such assets may
vary from net book value and such variance may be material. Exceptions to this
include operating cash, which is presented as bank balances as of the
Commencement Date. Certain other assets, such as investments in subsidiaries,
are listed at undetermined amounts because the net book values may materially
differ from fair market values. Attempts to obtain current market valuations of
all assets would be prohibitively expensive, unduly burdensome and an
inefficient use of estate assets. Accordingly, the Debtors have not attempted to
do so in connection with the preparation of the Schedules and Statements.
 
8) "Excluded Assets and Liabilities." The Debtors have excluded certain
categories of assets and liabilities from the Schedules and Statements that
represent accounting entries, such as goodwill, accrued salaries, and employee
benefit accruals. Other immaterial assets and liabilities also may have been
excluded.
 
9) "Fiscal Year." The Debtors' fiscal year ends April 30.
 
10) "Intercompany Transactions." Prior to the Commencement Date, the Debtors
routinely engaged in intercompany transactions resulting in intercompany
accounts payable and accounts receivable. The respective intercompany accounts
payable and accounts receivable as of the Commencement Date are listed at the
net amount due to/due from the debtor as of the Commencement Date on Schedule
B-16 and F3.

 
Page 2 of 53

--------------------------------------------------------------------------------

 

UNITED STATES BANKRUPTCY COURT
DISTRICT OF DELAWARE


In re: Charys Holding Company, Inc.; Case No 08-10289




UNITED STATES BANKRUPTCY COURT


DISTRICT OF DELAWARE
 
11) Property and Equipment - Owned. Unless otherwise noted, owned property and
equipment are stated at net book value. (Depreciation and amortization are
provided principally on the straight-line method over a period of five to ten
years for furniture, fixtures and equipment and 30 years for buildings.
Leasehold improvements are depreciated over the lesser of the life of the asset
or the real estate lease term. Although accelerated depreciation methods are
used for tax reporting purposes, the Schedules reflect straight-line methods.)
 
12) Property and Equipment - Leased. In the ordinary course of its business, the
Debtor may lease equipment from certain third-party lessors for use in the daily
operation of its business. Any such leases are set forth in Schedule G. The
property subject to any of such leases is not reflected in either Schedule A or
Schedule B as either owned property or assets of the Debtor. Neither is the
property subject to any such leases reflected in the Debtor's Statement of
Financial Affairs as property or assets of third-parties within the control of
the Debtor.  Nothing in the Schedules is or shall be construed as an admission
or determination as to the legal status of any lease (including whether any
lease is a true lease or a financing arrangement), and the Debtor reserves all
rights with respect to any of such issues.

 
Page 3 of 53

--------------------------------------------------------------------------------

 

UNITED STATES BANKRUPTCY COURT
DISTRICT OF DELAWARE


In re: Charys Holding Company, Inc.; Case No 08-10289




1.  Income from Employment or Operation of Business

 
None x
State the gross amount of income the debtor has received from employment, trade,
or profession, or from operation of the debtor's business, including part-time
activities either as an employee or in independent trade or business, from the
beginning of this calendar year to the date this case was commenced. State also
the gross amounts received during the two years immediately preceding this
calendar year. (A debtor that maintains, or has maintained, financial records on
the basis of a fiscal rather than a calendar year may report fiscal year income.
Identify the beginning and ending dates of the debtor's fiscal year.) If a joint
petition is filed, state income for each spouse separately. (Married debtors
filing under chapter 12 or chapter 13 must state income of both spouses whether
or not a joint petition is filed, unless the spouses are separated and a joint
petition is not filed.)



AMOUNT
SOURCE
PERIOD
 
None
 
   

 
 
Page 4 of 53

--------------------------------------------------------------------------------

 

UNITED STATES BANKRUPTCY COURT
DISTRICT OF DELAWARE


In re: Charys Holding Company, Inc.; Case No 08-10289




2.  Income Other than from Employment or Operation of Business
 
None o
State the amount of income received by the debtor other than from employment,
trade, profession, operation of the debtor's business during the two years
immediately preceding the commencement of this case. Give particulars. If a
joint petition is filed, state income for each spouse separately. (Married
debtors filing under chapter 12 or chapter 13 must state income for each spouse
whether or not a None joint petition is filed, unless the spouses are separated
and a joint petition is not filed.



 
AMOUNT
SOURCE
PERIOD
 
$0
 
Other Income
2/1/2006 - 4/30/2006
 
$215,147
 
Interest Income
5/1/2006 - 4/30/2007
 
$168,295
 
Income from Operations
5/1/2007 - 2/14/2008
 
$106,270
 
Interest Income
5/1/2007 - 2/14/2008
 
$70,000
 
Other Income
5/1/2007 - 2/14/2008

 
 
Page 5 of 53

--------------------------------------------------------------------------------

 

UNITED STATES BANKRUPTCY COURT
DISTRICT OF DELAWARE


In re: Charys Holding Company, Inc.; Case No 08-10289




3. Payments to Creditors
 
None þ
 
a. Individual or joint debtor(s) with primarily consumer debts: List all
payments on loans, installment purchases of goods or services, and other debts
to any creditor made within 90 days immediately preceding the commencement of
this case if the aggregate value of all property that constitutes or is affected
by such transfer is not less than $600. Indicate with an asterisk (*) any
payments that were made to a creditor on account of a domestic support
obligation or as part of an alternative repayment schedule under a plan by an
approved nonprofit budgeting and creditor counseling agency. (Married debtors
filing under chapter 12 or chapter 13 must include payments by either or both
spouses whether or not a joint petition is filed, unless the spouses are
separated and a joint petition is not filed.)

 
NAME AND ADDRESS OF CREDITOR
DATES OF PAYMENTS
AMOUNT PAID
AMOUNT STILL
OWING
 
 
 
 
     



None o
 
b. Debtor whose debts are not primarily consumer debts: List each payment or
other transfer to any creditor made within 90 days immediately preceding the
commencement of the case if the aggregate value of all property that constitutes
or is affected by such transfer is not less than $5,475. (Married debtors filing
under chapter 12 or chapter 13 must include payments and other transfers by
either or both spouses whether or not a joint petition is filed, unless the
spouses are separated and a joint petition is not filed.)



NAME AND ADDRESS OF CREDITOR
DATES OF PAYMENTS
AMOUNT PAID
AMOUNT STILL
OWING
 
See Exhibit 3B
 
 
     



None o
 
c. List all payments made within one year immediately preceding the commencement
of this case to or for the benefit of creditors who are or were insiders.
(Married debtors filing under chapter 12 or chapter 13 must include payments and
other transfers by either or both spouses whether or not a joint petition is
filed, unless the spouses separated and a joint petition is not filed.



NAME AND ADDRESS OF CREDITOR AND
RELATIONSHIP TO DEBTOR
DATES OF PAYMENTS
AMOUNT PAID
AMOUNT STILL
OWING
 
See Exhibit 3C1 and Exhibit 3C2
 
 
     

 
 
Page 6 of 53

--------------------------------------------------------------------------------

 

UNITED STATES BANKRUPTCY COURT
DISTRICT OF DELAWARE


In re: Charys Holding Company, Inc.; Case No 08-10289




4. Suits and Administrative Proceedings, Executions, Garnishments and
Attachments
 
None o
 
a. List all suits and administrative proceedings to which the debtor is or was a
party within one year immediately preceding the filing of this bankruptcy case.



CAPTION OF SUIT AND CASE NUMBER
NATURE OF
PROCEEDING
COURT OR AGENCY AND
LOCATION
STATUS OR
DISPOSITION
 
See Exhibit 4A
 
     



None þ
 
b. Describe all property that has been attached, garnished, or seized under any
legal or equitable process within one year immediately preceding the
commencement of this case.



 
NAME AND ADDRESS OF PERSON FOR
WHOSE BENEFIT PROPERTY WAS SEIZED
DATE OF SEIZURE
DESCRIPTION AND VALUE OF PROPERTY
 
 
 
     

 
 
Page 7 of 53

--------------------------------------------------------------------------------

 

UNITED STATES BANKRUPTCY COURT
DISTRICT OF DELAWARE


In re: Charys Holding Company, Inc.; Case No 08-10289




5. Repossession, Foreclosures and Returns
 
None þ
 
List all property that has been repossessed by a creditor, sold at a foreclosure
sale, transferred through a deed in lieu of foreclosure or returned to the
seller, within one year immediately preceding the commencement of this case.

 
NAME AND ADDRESS OF CREDITOR OR SELLER
DATE OF REPOSSESSION,
FORECLOSURE, SALE,
TRANSFER, OR RETURN
DESCRIPTION AND VALUE OF
PROPERTY
 
 
 
   

 
 
Page 8 of 53

--------------------------------------------------------------------------------

 

UNITED STATES BANKRUPTCY COURT
DISTRICT OF DELAWARE


In re: Charys Holding Company, Inc.; Case No 08-10289




6. Assignments and Receiverships
 
None þ
 
a. Describe any assignment of property for the benefit of creditors made within
120 days immediately preceding the commencement of this case.

 
NAME AND ADDRESS OF
ASSIGNEE
DATE OF ASSIGNMENT
TERMS OF ASSIGNMENT OR SETTLEMENT
 
 
 
   

 
None þ
 
b. List all property which has been in the hands of a custodian, receiver, or
court-appointed official within one year immediately preceding the commencement
of this case.



NAME AND ADDRESSES OF
CUSTODIAN
NAME AND LOCATION OF
COURT CASE TITLE AND NUMBER
DATE OF ORDER
 
 
 
 
     

 
 
Page 9 of 53

--------------------------------------------------------------------------------

 

UNITED STATES BANKRUPTCY COURT
DISTRICT OF DELAWARE


In re: Charys Holding Company, Inc.; Case No 08-10289




7. Gifts
 
None þ
 
List all gifts or charitable contributions made within one year immediately
preceding the commencement of this case except ordinary and usual gifts to
family members aggregating less than $200 in value per individual family member
and charitable contributions aggregating less than $100 per recipient.

 
NAME AND ADDRESS OF PERSON OR ORGANIZATION
RELATIONSHIP TO DEBTOR, IF ANY
DATE OF GIFT
DESCRIPTION AND VALUE OF GIFT
 
 
     

 
 
Page 10 of 53

--------------------------------------------------------------------------------

 

UNITED STATES BANKRUPTCY COURT
DISTRICT OF DELAWARE


In re: Charys Holding Company, Inc.; Case No 08-10289




8. Losses
 
None þ
 
List all losses from fire, theft, other casualty or gambling within one year
immediately preceding the commencement of this case or since the commencement of
this case.

 
DESCRIPTION AND VALUE OF PROPERTY
DESCRIPTION OF CIRCUMSTANCES AND IF LOSS WAS
RECOVERED IN WHOLE OR IN PART BY INSURANCE,
GIVE PARTICULARS
DATE OF LOSS
 
 
 
   

 
 
Page 11 of 53

--------------------------------------------------------------------------------

 

UNITED STATES BANKRUPTCY COURT
DISTRICT OF DELAWARE


In re: Charys Holding Company, Inc.; Case No 08-10289




9. Payments Related to Debt Counseling or Bankruptcy
 
None o
 
List all payments made or property transferred by or on behalf of the debtor to
any persons, including attorneys, for consultation concerning debt
consolidation, relief under the bankruptcy law or preparation of a petition in
bankruptcy within one year immediately preceding the commencement of this case.

 
Name of Payee
Address
City, State, Zip
Date of Payment
 
Description of Payment/Property
Value of Payment/Property
 
See Exhibit 9A
 
         
 
 
 
         

 
 
Page 12 of 53

--------------------------------------------------------------------------------

 

UNITED STATES BANKRUPTCY COURT
DISTRICT OF DELAWARE


In re: Charys Holding Company, Inc.; Case No 08-10289




10. Other Transfers
 
None o
 
a. List all other property, other than property transferred in the ordinary
course of the business or financial affairs of the debtor, transferred either
absolutely or as security within two years immediately preceding the
commencement of this case.



NAME AND ADDRESS OF TRANSFEREE, RELATIONSHIP TO DEBTOR
DATE
DESCRIBE PROPERTY TRANSFERRED AND VALUE RECEIVED
 
See Exhibit 10A
 
 
   
 
 
 
 
   



None þ
 
b. List all property transferred by the debtor within ten years immediately
preceding the commencement of this case to a self-settled trust or similar
device of which the debtor is a beneficiary.

 
NAME OF TRUST OF OTHER DEVICE
DATE(S) OF TRANSFER(S)
AMOUNT OF MONEY OR DESCRIPTION AND VALUE OF PROPERTY OR DEBTOR'S INTEREST IN
PROPERTY
 
 
 
 
   

 
 
Page 13 of 53

--------------------------------------------------------------------------------

 

UNITED STATES BANKRUPTCY COURT
DISTRICT OF DELAWARE


In re: Charys Holding Company, Inc.; Case No 08-10289




11. Closed Financial Accounts
 
None o
 
List all financial accounts and instruments held in the name of the debtor or
for the benefit of the debtor which were closed, sold, or otherwise transferred
within one year immediately preceding the commencement of this case. Include
checking, savings, or other financial accounts, certificates of deposit, or
other instruments; shares and share accounts held in banks, credit unions,
pension funds, cooperatives, associations, brokerage houses and other financial
institutions.

 
NAME AND ADDRESS OF INSTITUTION
TYPE OF ACCOUNT, LAST FOUR DIGITS OF ACCOUNT NUMBER, AND AMOUNT OF FINAL BALANCE
AMOUNT AND DATE OF SALE OR CLOSING
Branch Banking & Trust Company
P.O. Box 819
Wilson, NC 27894-0819
 
Disbursement Account
Account Number: 2004
Balance: $0.00
 
2/28/2007
Wells Fargo Bank, NA
420 Montgomery Street
San Francisco, CA 94104
 
Glast, Phillips & Murray Trust
Account Number: 8921
Balance: $0.00
 
2/26/2007
Wachovia Bank
4570 Ashford Dunwoody Road NE
Atlanta, GA 30346
 
MM&M Trust (McMahan)
Account Number: 1542
Balance: $0.00
 
3/19/2007
 
 
 
 
   

 
 
Page 14 of 53

--------------------------------------------------------------------------------

 

UNITED STATES BANKRUPTCY COURT
DISTRICT OF DELAWARE


In re: Charys Holding Company, Inc.; Case No 08-10289




12. Safe Deposit Boxes
 
None þ
 
List each safe deposit or other box or depository in which the debtor has or had
securities, cash, or other valuables within one year immediately preceding the
commencement of this case.



NAME AND ADDRESSES OF BANK OR OTHER DEPOSITORY
NAMES AND ADDRESSES OF THOSE WITH ACCESS TO BOX OR DEPOSITORY
DESCRIPTION OF CONTENTS
DATE OF TRANSFER OR SURRENDER, IF ANY
 
 
 
 
     

 
 
Page 15 of 53

--------------------------------------------------------------------------------

 

UNITED STATES BANKRUPTCY COURT
DISTRICT OF DELAWARE


In re: Charys Holding Company, Inc.; Case No 08-10289




13. Setoffs
 
None þ
 
List all setoffs made by any creditor, including a bank, against a debt or
deposit of the debtor within 90 days preceding the commencement of this case.



NAME AND ADDRESS OF CREDITOR
DATE OF SETOFF
AMOUNT OF SETOFF
 
 
 
 
   

 
 
Page 16 of 53

--------------------------------------------------------------------------------

 

UNITED STATES BANKRUPTCY COURT
DISTRICT OF DELAWARE


In re: Charys Holding Company, Inc.; Case No 08-10289




14. Property Held for Another Person
 
None þ
 
List all property owned by another person that the debtor holds or controls.



NAME AND ADDRESS OF OWNER
DESCRIPTION AND VALUE OF PROPERTY
LOCATION OF PROPERTY
 
 
 
   

 
 
Page 17 of 53

--------------------------------------------------------------------------------

 

UNITED STATES BANKRUPTCY COURT
DISTRICT OF DELAWARE


In re: Charys Holding Company, Inc.; Case No 08-10289




15. Prior Address of Debtor
 
None þ
 
If the debtor has moved within the three years immediately preceding the
commencement of this case, list all premises which the debtor occupied during
that period and vacated prior to the commencement of this case.

 
 
ADDRESS
NAME USED
DATE OF OCCUPANCY
 
 
 
   

 
 
Page 18 of 53

--------------------------------------------------------------------------------

 

UNITED STATES BANKRUPTCY COURT
DISTRICT OF DELAWARE


In re: Charys Holding Company, Inc.; Case No 08-10289




16. Spouses and Former Spouses
 
None þ
 
If the debtor resides or resided in a community property state, commonwealth or
territory (including Alaska, Arizona, California, Idaho, Louisiana, Nevada, New
Mexico, Puerto Rico, Texas, Washington, or Wisconsin) within the six-year period
immediately preceding the commencement of the case, identify the name of the
debtor's spouse and of any former spouse who resides or resided with the debtor
in the community property state.

 
 
NAME
 
 
 
 

 
 
Page 19 of 53

--------------------------------------------------------------------------------

 

UNITED STATES BANKRUPTCY COURT
DISTRICT OF DELAWARE


In re: Charys Holding Company, Inc.; Case No 08-10289




17. Environmental Information
 
None þ
 
For the purpose of this question, the following definitions apply:
 
"Environmental Law" means any federal, state, or local statute or regulation
regulating pollution, contamination, releases of hazardous or toxic substances,
wastes or material into the air, land, soil;, surface water, groundwater, or
other medium, including, but not limited to, statutes or regulations regulating
the cleanup of these substances, wastes, or material.
 
"Site" means any location, facility, or property as defined under any
Environmental law, whether or not presently or formerly owned or operated by the
debtor, including, but not limited to, disposal sites.
 
"Hazardous Material" means anything defined as a hazardous waste, hazardous
substance, toxic substance, hazardous material, pollutant, or contaminant or
similar term under an Environmental Law.
 
a. List the name and address of every site for which the debtor has received
notice in writing by a governmental unit that it may be liable or potentially
liable under or in violation of an Environmental Law. Indicate the governmental
unit, the date of the notice, and, if known, the Environmental Law.

  

SITE NAME AND ADDRESS
NAME AND ADDRESS OF GOVERNMENTAL UNIT
DATE OF NOTICE
ENVIRONMENTAL LAW
 
 
 
     



None þ
 
b. List the name and address of every site for which the debtor provided notice
to a governmental unit of a release of Hazardous Material. Indicate the
governmental unit to which the notice was sent and the date of the notice.

 
SITE NAME AND ADDRESS
NAME AND ADDRESS OF GOVERNMENTAL UNIT
DATE OF NOTICE
ENVIRONMENTAL LAW
 
 
 
     



None þ
 
c. List all judicial or administrative proceedings, including settlements or
orders, under any Environmental Law with respect to which the debtor is or was a
party. Indicate the name and address of the governmental unit that is or was a
party to the proceeding, and the docket number.

 
NAME AND ADDRESS OF GOVERNMENTAL UNIT
DOCKET NUMBER
STATUS OR DISPOSITION
 
 
 
   

 
 
Page 20 of 53

--------------------------------------------------------------------------------

 

UNITED STATES BANKRUPTCY COURT
DISTRICT OF DELAWARE


In re: Charys Holding Company, Inc.; Case No 08-10289




18. Nature, Location and Name of Business
 
None o
 
a. If the debtor is an individual, list the names, addresses, taxpayer
identification numbers, nature of the businesses, and beginning and ending dates
of all businesses in which the debtor was an officer, director, partner, or
managing executive of a corporation, partnership, sole proprietor, or was
self-employed in a trade, profession, or other activity either full- or
part-time within the six years immediately preceding the commencement of this
case, or in which the debtor owned 5 percent or more of the voting or equity
securities within the six years immediately preceding the commencement of this
case.
 
If the debtor is a partnership, list the names, addresses, taxpayer
identification numbers, nature of businesses, and beginning and ending dates of
all businesses in which the debtor was a partner or owned 5 percent or more of
the voting or equity securities, within the six years immediately preceding the
commencement of this case.
 
If the debtor is a corporation, list the names, addresses, taxpayer
identification numbers, nature of businesses, and beginning and ending dates of
all businesses in which the debtor was a partner, or owned 5% or more of the
voting or equity securities within the six years immediately preceding the
commencement of this case.



NAME
COMPLETE EIN OR OTHER TAXPAYER I.D. NO.
ADDRESS
NATURE OF BUSINESS
BEGINNING AND ENDING DATES
Aeon Technologies Group, Inc.
(f/k/a CCI Telecom)
74-2980663
1117 Perimeter Center West
Suite N415 Atlanta, GA 30338
Telecommunication Infrastructure Service Provider
3/4/2005
Aeon Technology Holdings, Inc.
74-2980660
2100 Couch Drive
McKinney, TX 75069
Telecommunication Infrastructure Service Provider
4/9/2006 - 11/30/2007
Ayin Tower Management Services, Inc.
20-5105623
1117 Perimeter Center West
Suite N415 Atlanta, GA 30338
Manager and Operator of Cell Towers
10/11/2006
Berkshire Wireless
04-3408720
480 Pleasant St Suite A102
Lee, MA 01238
Telecommunication Infrastructure Service Provider
3/4/2005
C&B/Cotton Holdings, Inc.
26-1685593
346 Twin City Hwy
Port Neches, TX 77651
Remediation Holding Company
10/17/2006
CCI Chile S. A.
Form 5471 filed under 74-2100800 Contemporary Constructors Inc)
1117 Perimeter Center West
Suite N415 Atlanta, GA 30338
Telecommunication Infrastructure Service Provider
3/4/2005
CCI Contemporaneo Internacional, C. A.
Form 5471 filed under 74-2100800 Contemporary Constructors Inc)
1117 Perimeter Center West
Suite N415 Atlanta, GA 30338
Telecommunication Infrastructure Service Provider
3/4/2005
CDR Do Brazil Ltda
Form 5471 filed under 74-2100800 Contemporary Constructors Inc)
1117 Perimeter Center West
Suite N415 Atlanta, GA 30338
Telecommunication Infrastructure Service Provider
3/4/2005
Charys Technology Group, Inc.
20-4807575
1117 Perimeter Center West
Suite N415 Atlanta, GA 30338
Cellular Technology
3/4/2005
Complete Tower Sources, Inc.
81-0589814
715 Vatican Rd
Carencro, LA 70520
Construction and Installation of Communication Towers
6/20/2006
Contemporary Constructors International de Mexico, S. A. de C. V.
Form 5471 filed under 74-2100800 Contemporary Constructors Inc)
1117 Perimeter Center West
Suite N415 Atlanta, GA 30338
Telecommunication Infrastructure Service Provider
3/4/2005
Cotton Commercial USA, Inc.
76-0628204
14345 NW Freeway
Houston, TX 77040
Restoration and Remediation Services
9/1/2006
Cotton Telecom (f/k/a Ayin Holding Company, Inc. )
20-5105576
17314 SH 249 Suite 230
Houston, TX 77064
Telecom Holding Company
4/24/2006
Crochet & Borel Services, Inc.
76-0486425
346 Twin City Hwy
Port Neches, TX 77651
Restoration and Remediation Services
6/5/2006

 
 
Page 21 of 53

--------------------------------------------------------------------------------

 

UNITED STATES BANKRUPTCY COURT
DISTRICT OF DELAWARE


In re: Charys Holding Company, Inc.; Case No 08-10289




18. Nature, Location and Name of Business
 
None þ
 
a. If the debtor is an individual, list the names, addresses, taxpayer
identification numbers, nature of the businesses, and beginning and ending dates
of all businesses in which the debtor was an officer, director, partner, or
managing executive of a corporation, partnership, sole proprietor, or was
self-employed in a trade, profession, or other activity either full- or
part-time within the six years immediately preceding the commencement of this
case, or in which the debtor owned 5 percent or more of the voting or equity
securities within the six years immediately preceding the commencement of this
case.
 
If the debtor is a partnership, list the names, addresses, taxpayer
identification numbers, nature of businesses, and beginning and ending dates of
all businesses in which the debtor was a partner or owned 5 percent or more of
the voting or equity securities, within the six years immediately preceding the
commencement of this case.
 
If the debtor is a corporation, list the names, addresses, taxpayer
identification numbers, nature of businesses, and beginning and ending dates of
all businesses in which the debtor was a partner, or owned 5% or more of the
voting or equity securities within the six years immediately preceding the
commencement of this case.



NAME
COMPLETE EIN OR OTHER TAXPAYER I.D. NO.
ADDRESS
NATURE OF BUSINESS
BEGINNING AND ENDING DATES
Digital Communication Services
61-1304636
96 NE 5th Avenue
Delray Beach, FL 33483
Telecommunication Infrastructure Service Provider
6/9/2006
Integrated Solutions, Inc.
74-2984609
1117 Perimeter Center West Suite N415
Atlanta, GA 30338
Telecommunication Infrastructure Service Provider
7/1/2004
LFC, Inc.
42-1715941
17314 SH 249 Suite 230
Houston, TX 77064
Professional Consulting Support Services to the Wireless Communication Industry
4/20/2006
Method IQ, Inc.
80-0005704
1750 Founders Parkway Suite 180
Alpharetta, Georgia 30004
Customer Interaction Solutions Provider
11/1/2005 - 1/17/2008
Mitchell Site Acquisition. Inc
72-1430682
119 Veterinarian Rd
Lafayette, LA 70507
Site Acquisition, Zoning, Permitting and Project Management for Cell Tower Sites
6/20/2006
Personnel Resources of Georgia, Inc.
58-2605116
1117 Perimeter Center West Suite N415
Atlanta, GA 30338
Professional Employer Organization
7/1/2004
Viasys Network Services, Inc.
03-0386211
2944 Drane Field Road
Lakeland, FL 33811
Service Provider in the Transportation, Utility, Telecommunication and
Manufacturing Industries
11/1/2005
Viasys Services, Inc.
59-2234741
2944 Drane Field Road
Lakeland, FL 33811
Service Provider in the Transportation, Utility, Telecommunication and
Manufacturing Industries
11/1/2005
VSI Real Estate Holding, Inc.
51-0006522
2944 Drane Field Road
Lakeland, FL 33811
Entity created for sole purpose of funding a real estate sale
11/1/2005

 
 
Page 22 of 53

--------------------------------------------------------------------------------

 

UNITED STATES BANKRUPTCY COURT
DISTRICT OF DELAWARE


In re: Charys Holding Company, Inc.; Case No 08-10289




18. Nature, Location and Name of Business
 
 
None þ
 
b. Identify any businesses listed in response to subdivision a., above, that is
"single asset real estate" as defined in 11 U.S.C. § 101.



NAME
ADDRESS
NATURE OF BUSINESS
BEGINNING AND ENDING DATES OF OPERATION
 
 
 
     

 
 
Page 23 of 53

--------------------------------------------------------------------------------

 

UNITED STATES BANKRUPTCY COURT
DISTRICT OF DELAWARE


In re: Charys Holding Company, Inc.; Case No 08-10289




19. Books, Records and Financial Statements
 
None o
a. List all bookkeepers and accountants who within the two years immediately
preceeding the filing of this bankruptcy case kept or supervised the keeping of
books of account and records of the debtor.



NAME
ADDRESS
DATES SERVICES RENDERED
Raymond Smith
1117 Perimeter Center West, Suite N415
Atlanta, GA 30338
 
April 2004 - Present
Bob Thomson
1117 Perimeter Center West, Suite N415
Atlanta, GA 30338
 
July 2006 - Present
David Ray
1117 Perimeter Center West, Suite N415
Atlanta, GA 30338
 
July 2006 - 3/31/2008
Brandon Ray
1117 Perimeter Center West, Suite N415
Atlanta, GA 30338
 
July 2006 - 3/31/2008
Chris Marchena
1117 Perimeter Center West, Suite N415
Atlanta, GA 30338
 
April 2004 - Present
Tomkiewicz Wright, LLC
6111 Peachtree-Dunwoody Road Building E, Suite 102
Atlanta, GA 30328
 
November 2004 - Present
HLB Gross Collins, PC
2625 Cumberland Parkway, Suite 400
Atlanta, GA 30339
 
May 2007 - Present
 
 
 
 
 



None o
 
b. List all firms or individuals who within two years immediately preceding the
filing of this bankruptcy case have audited the books of account and records, or
prepared a financial statement of the debtor.

 
NAME
ADDRESS
DATES SERVICES RENDERED
De Joya Griffith & Company, LLC
2580 Anthem Village Drive
Henderson, NV 89052
 
November 2007 - Present
Habif, Arogeti & Wynne, LLP Formerly Miller Ray Houser & Stewart LLP
5565 Glenridge Connector NE, Suite 200
Atlanta, GA 30342-1660
 
April 2006 - November 2007
 
 
 
 
 

 
 
Page 24 of 53

--------------------------------------------------------------------------------

 

UNITED STATES BANKRUPTCY COURT
DISTRICT OF DELAWARE


In re: Charys Holding Company, Inc.; Case No 08-10289




None þ
 
c. List all firms or individuals who at the time of the commencement of this
case were in possession of the books of account and records of the debtor. If
any of the books of account and records are not available, explain.

 
 
NAME
ADDRESS
 
 
 
 
 
 
 
 
 
 
 
 



None o
 
d. List all financial institutions, creditors and other parties, including
mercantile and trade agencies, to whom a financial statement was issued within
the two years immediately preceding the commencement of this case.

 
NAME AND ADDRESS
DATE ISSUED
Charys Holding Company, Inc. (Debtor Case No. 08-10289) has prepared and filed
with the Securities and Exchange Commission (the "SEC") Form 8-K Special
Reports, Form 10-Q SB Quarterly Reports and Form 10-K SB Annual Reports
(collectively, the "SEC Filings") on a consolidated basis. The SEC filings
contain consolidated financial information relating to Charys Holding Company,
Inc. and its respective subsidiaries and affiliates. Because the SEC Filings are
of public record, neither Charys Holding Company, Inc. nor any of its respective
subsidiaries and affiliates maintain records of the parties who requested or
obtained copies of any of the SEC Filings from the SEC or Charys Holding Company
or its respective subsidiaries and affiliates.

 
 
Page 25 of 53

--------------------------------------------------------------------------------

 

UNITED STATES BANKRUPTCY COURT
DISTRICT OF DELAWARE


In re: Charys Holding Company, Inc.; Case No 08-10289




20. Inventories
 
None þ
 
a. List the dates of the last two inventories taken of your property, the name
of the person who supervised the taking of each inventory, and the dollar amount
and basis of each inventory.

 
DATE OF INVENTORY
INVENTORY SUPERVISOR
DOLLAR AMOUNT OF INVENTORY
(Specify cost, market, or other basis)
 
 
 
   

 
 
None þ
 
 b. List the name and address of the person having possession of the records of
each of the inventories reported in a., above.

 
DATE OF INVENTORY
NAME AND ADDRESSES OF CUSTODIAN OF INVENTORY RECORDS
 
 
 
 
 
 
 
 

 
 
Page 26 of 53

--------------------------------------------------------------------------------

 

UNITED STATES BANKRUPTCY COURT
DISTRICT OF DELAWARE


In re: Charys Holding Company, Inc.; Case No 08-10289




21. Current Partners, Officers, Directors and Shareholders
 
None þ
 
a. If the debtor is a partnership, list the nature and percentage of partnership
interest of each member of the partnership.

 
NAME
ADDRESS
NATURE OF INTEREST
PERCENTAGE OF INTEREST
 
 
 
     



None o
b. If the debtor is a corporation, list all officers and directors of the
corporation, and each stockholder who directly or indirectly owns, controls or
holds 5 percent or more of the voting or equity securities of the corporation

 
NAME
ADDRESS
TITLE
NATURE AND PERCENTAGE OF STOCK OWNERSHIP
Michael Oyster
1117 Perimeter Center West, Suite N415
Atlanta, GA 30338
 
CEO, President and Director
0.0% Common Stock
Raymond J. Smith
1117 Perimeter Center West, Suite N415
Atlanta, GA 30338
 
CFO and Secretary
0.0% Common Stock
David S. Gergacz
1117 Perimeter Center West, Suite N415
Atlanta, GA 30338
 
Chairman, Director
0.1% Common Stock
Dennis C. Hayes
1117 Perimeter Center West, Suite N415
Atlanta, GA 30338
 
Director
0.1% Common Stock
Gisle Larsen
1117 Perimeter Center West, Suite N415
Atlanta, GA 30338
 
Director
0.0% Common Stock
H. Alec McLarty
1117 Perimeter Center West, Suite N415
Atlanta, GA 30338
 
Director
0.1% Common Stock
John Jordan
1117 Perimeter Center West, Suite N415
Atlanta, GA 30338
 
Director
0.3% Common Stock
Michael D. Brown
1117 Perimeter Center West, Suite N415
Atlanta, GA 30338
 
Director
0.0% Common Stock
Crochet Partners, Ltd.
346 Twin City Highway
Port Neches, TX 77651
 
Shareholder
14.0% Common Stock
Billy V. Ray, Jr.
1117 Perimeter Center West, Suite N415
Atlanta, GA 30338
 
Shareholder (Former Officer/Director)
7.6% Common Stock 66.7% Preferred Stock

 
 
Page 27 of 53

--------------------------------------------------------------------------------

 

UNITED STATES BANKRUPTCY COURT
DISTRICT OF DELAWARE


In re: Charys Holding Company, Inc.; Case No 08-10289




22. Former Partners, Officers, Directors and Shareholders
 
None þ
 
a. If the debtor is a partnership, list each member who withdrew from the
partnership within one year immediately preceding the commencement of this case.

 
NAME
ADDRESS
DATE OF WITHDRAWAL
 
 
 
     



None o
 
b. If the debtor is a corporation, list all officers or directors whose
relationship with the corporation terminated within one year immediately
preceding the commencement of this case.

 
NAME
ADDRESS
TITLE
DATE OF TERMINATION
Billy V. Ray, Jr.
2919 Truitt Drive
Burlington, North Carolina 27215
 
CEO and Chairman
Terminated as Officer/Director on 2/7/2008 - Remains an Employee
Neil L. Underwood
962 Wendover Drive
Atlanta, GA 30319
 
Director
8/30/2007

 
 
Page 28 of 53

--------------------------------------------------------------------------------

 

UNITED STATES BANKRUPTCY COURT
DISTRICT OF DELAWARE


In re: Charys Holding Company, Inc.; Case No 08-10289




23. Withdrawals from a Partnership or Distributions by a Corporation
 
None þ
 
If the debtor is a partnership or corporation, list all withdrawals or
distributions credited or given to an insider, including compensation in any
form, bonuses, loans, stock redemptions, options excercised and any other
perquisite during one year immediately preceding the conmmencement of this case.



NAME & ADDRESS OF RECIPIENT, RELATIONSHIP TO DEBTOR
DATE AND PURPOSE OF WITHDRAWAL
AMOUNT OF MONEY OR DESCRIPTION AND VALUE OF PROPERTY
 
 
 
     
 
 
 
     
 
 
 
     

 
 
Page 29 of 53

--------------------------------------------------------------------------------

 

UNITED STATES BANKRUPTCY COURT
DISTRICT OF DELAWARE


In re: Charys Holding Company, Inc.; Case No 08-10289




24. Tax Consolidation Group
 
None o
 
If the debtor is a corporation, list the name and federal taxpayer
identification number of the parent corporation of any consolidated group for
tax purposes of which the debtor has been a member at any time within six years
immediately preceding the commencement of the case.



NAME OF PARENT CORPORATION
TAXPAYER IDENTIFICATION NUMBER (EIN)
 
Charys Holding Company, Inc.
54-2152284
Spiderboy International, Inc.
 
41-0825298

 
 
Page 30 of 53

--------------------------------------------------------------------------------

 

UNITED STATES BANKRUPTCY COURT
DISTRICT OF DELAWARE


In re: Charys Holding Company, Inc.; Case No 08-10289




25. Pension Funds
 
None þ
 
If the debtor is not an individual, list the name and federal taxpayer
identification number of any pension fund to which the debtor, as an employer,
has been responsible for contributing at any time within six years immediately
preceding the commencement of the case.



NAME OF PENSION FUND
TAXPAYER IDENTIFICATION NUMBER (EIN)
 
 
 
 

 
 
Page 31 of 53

--------------------------------------------------------------------------------

 

UNITED STATES BANKRUPTCY COURT
DISTRICT OF DELAWARE


In re: Charys Holding Company, Inc.; Case No 08-10289
 

 


DECLARATION CONCERNING DEBTOR'S STATEMENTS
 
DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF A CORPORATION OR PARTNERSIDP
 
I, Raymond J. Smith, Chief Financial Officer declare under penalty of perjury
that I have read the answers contained in the foregoing Statement of Financial
Affairs and any attachments thereto and that they are true and correct to the
best of my knowledge, information, and belief.
 
Date
5/01/08
 
Signature
/s/ RAYMOND J. SMITH
       
RAYMOND J. SMITH, CFO
       
Print Name and Title



Penalty for making a false statement: Fine of up to 5500,000 or imprisonment for
up to 5 years, or both. 18 u.s. C. §§ 152 and 3571

 
Page 32 of 53

--------------------------------------------------------------------------------

 

In Re: Charys Holding Company, Inc.
Case No: 08-10289


Exhibit 3B
 
Payments to Creditors Within 90 Days of the Petition Date

 
Name of Creditor
Bank Account
Address 1
Address 2
City
State
Zip
Country
Check Number
Clear date
 
Amount paid
AlixPartners, LLP
Cash - BB&T 2061
200 Town Center, Suite 2400
 
Southfield
MI
48075
USA
Wire
11/19/2007
$
100,000
AlixPartners, LLP
Cash - BB&T 2061
200 Town Center, Suite 2400
 
Southfield
MI
48075
USA
Wire
11/21/2007
$
18,685
AlixPartners, LLP
Cash - BB&T 2061
200 Town Center, Suite 2400
 
Southfield
MI
48075
USA
Wire
11/27/2007
$
126,510
AlixPartners, LLP
Cash - BB&T 2061
200 Town Center, Suite 2400
 
Southfield
MI
48075
USA
Wire
12/7/2007
$
130,401
AlixPartners, LLP
Cash - BB&T 2061
200 Town Center, Suite 2400
 
Southfield
MI
48075
USA
Wire
12/21/2007
$
136,015
AlixPartners, LLP
Cash - BB&T 2061
200 Town Center, Suite 2400
 
Southfield
MI
48075
USA
Wire
2/1/2008
$
75,000
AlixPartners, LLP
Cash - BB&T 2061
200 Town Center, Suite 2400
 
Southfield
MI
48075
USA
Wire
2/8/2008
$
100,000
AlixPartners, LLP
Cash - BB&T 2061
200 Town Center, Suite 2400
 
Southfield
MI
48075
USA
Wire
2/14/2008
$
210,371
AlixPartners, LLP
Cash - BB&T 2061
200 Town Center, Suite 2400
 
Southfield
MI
48075
USA
Wire
2/14/2008
$
31,735
AlixPartners, LLP Total
                 
$
928,716
Andrews Kurth LLP
Cash - BB&T 2061
450 Lexington Avenue
 
New York
NY
10017
USA
Wire
1/29/2008
$
50,000
Andrews Kurth LLP Total (1)
                 
$
50,000
Aon Risk Services Inc. of Florida
Cash - BB&T 2061
1001 Brickell Bay Dr.
Suite 1100
Miami
FL
33131
USA
1361
1/2/2008
$
29,588
Aon Risk Services Inc. of Florida Total
                 
$
29,588
AT&T
Cash - BB&T 2061
P.O. Box 6463
 
Carol Stream
IL
60197-6463
USA
1272
12/17/2007
$
1,649
AT&T
Cash - BB&T 2061
P.O. Box 6463
 
Carol Stream
IL
60197-6463
USA
1302
12/26/2007
$
1,589
AT&T
Cash - BB&T 2061
P.O. Box 6463
 
Carol Stream
IL
60197-6463
USA
1316
12/31/2007
$
1,489
AT&T
Cash - BB&T 2061
P.O. Box 6463
 
Carol Stream
IL
60197-6463
USA
1367
1/28/2008
$
1,517
AT&T
Cash - BB&T 2061
P.O. Box 6463
 
Carol Stream
IL
60197-6463
USA
1377
2/11/2008
$
1,547
AT&T Total
                 
$
7,791
Bank of New York
Bank Of New York
Financial Control Billing Dept.
P.O. Box 19445
Newark
NJ
07195-0445
USA
1420
11/30/2007
$
8
Bank of New York
Bank Of New York
Financial Control Billing Dept.
P.O. Box 19445
Newark
NJ
07195-0445
USA
1480
12/31/2007
$
8
Bank of New York
Bank Of New York
Financial Control Billing Dept.
P.O. Box 19445
Newark
NJ
07195-0445
USA
1481
12/31/2007
$
10,000
Bank of New York
Bank Of New York
Financial Control Billing Dept.
P.O. Box 19445
Newark
NJ
07195-0445
USA
1644
1/31/2008
$
1
Bank of New York
Bank Of New York
Financial Control Billing Dept.
P.O. Box 19445
Newark
NJ
07195-0445
USA
1645
1/31/2008
$
723
Bank of New York Total
                 
$
10,739
Blue Cross Blue Shield of GA
Cash - BB&T 2061
P.O. Box 406750
 
Atlanta
GA
30384-6750
USA
1255
11/28/2007
$
9,331
Blue Cross Blue Shield of GA
Cash - BB&T 2061
P.O. Box 406750
 
Atlanta
GA
30384-6750
USA
1308
12/26/2007
$
7,804
Blue Cross Blue Shield of GA
Cash - BB&T 2061
P.O. Box 406750
 
Atlanta
GA
30384-6750
USA
1356
1/22/2008
$
559
Blue Cross Blue Shield of GA
Cash - BB&T 2061
P.O. Box 406750
 
Atlanta
GA
30384-6750
USA
1375
2/4/2008
$
5,760
Blue Cross Blue Shield of GA Total
                 
$
23,453
Canawill, Inc.
Cash - BB&T 2061
200 Walnut Grove Road
 
Peachtree City
GA
30269
USA
1276
12/10/2007
$
24,843
Canawill, Inc.
Cash - BB&T 2061
200 Walnut Grove Road
 
Peachtree City
GA
30269
USA
1324
1/7/2008
$
24,843
Canawill, Inc.
Cash - BB&T 2061
200 Walnut Grove Road
 
Peachtree City
GA
30269
USA
1392
2/5/2008
$
26,085
Canawill, Inc. Total
                 
$
75,772
Cbeyond Communications
Cash - BB&T 2061
P.O. Box 406815
 
Atlanta
GA
30384-6815
USA
1262
11/28/2007
$
20,355
Cbeyond Communications
Cash - BB&T 2061
P.O. Box 406815
 
Atlanta
GA
30384-6815
USA
1287
12/13/2007
$
2,120
Cbeyond Communications
Cash - BB&T 2061
P.O. Box 406815
 
Atlanta
GA
30384-6815
USA
1376
2/5/2008
$
997
Cbeyond Communications Total
                 
$
23,472
Christian Marchena
Cash - BB&T 2061
1117 Perimeter Center West
Suite N415
Atlanta
GA
30338
USA
1262
11/28/2007
$
20,355
Christian Marchena
Cash - BB&T 2061
1117 Perimeter Center West
Suite N415
Atlanta
GA
30338
USA
1335
1/3/2008
$
1,088
Christian Marchena
Cash - BB&T 2061
1117 Perimeter Center West
Suite N415
Atlanta
GA
30338
USA
1359
1/22/2008
$
648
Christian Marchena
Cash - BB&T 2061
1117 Perimeter Center West
Suite N415
Atlanta
GA
30338
USA
1363
1/22/2008
$
2,906
Christian Marchena
Cash - BB&T 2061
1117 Perimeter Center West
Suite N415
Atlanta
GA
30338
USA
1371
1/28/2008
$
601
Christian Marchena
Cash - BB&T 2061
1117 Perimeter Center West
Suite N415
Atlanta
GA
30338
USA
1400
2/8/2008
$
505
Christian Marchena
Cash - BB&T 2061
1117 Perimeter Center West
Suite N415
Atlanta
GA
30338
USA
1402
2/12/2008
$
257
Christian Marchena Total
                 
$
26,360
Counsel on Call of Georgia
Cash - BB&T 2061
5214 Maryland Way
Suite 307
Brentwood
TN
37027
USA
1323
1/9/2008
$
9,000
Counsel on Call of Georgia Total
                 
$
9,000
CRP Holding
Cash - BB&T 2061
1117 Perimeter Center West
Suite N102
Atlanta
GA
30338
USA
1277
12/7/2007
$
12,708
CRP Holding
Cash - BB&T 2061
1117 Perimeter Center West
Suite N102
Atlanta
GA
30338
USA
1344
1/7/2008
$
12,708
CRP Holding
Cash - BB&T 2061
1117 Perimeter Center West
Suite N102
Atlanta
GA
30338
USA
1378
2/1/2008
$
13,484
CRP Holding Total
                 
$
38,900



 
Page 33 of 53

--------------------------------------------------------------------------------

 

In Re: Charys Holding Company, Inc.
Case No: 08-10289

Exhibit 3B
Payments to Creditors Within 90 Days of the Petition Date

 
Name of Creditor
Bank Account
Address 1
Address 2
City
State
Zip
Country
Check Number
Clear date
 
Amount paid
David Kimberling
Cash - BB&T 2061
         
USA
1279
12/18/2007
$
10,548
David Kimberling Total
                 
$
10,548
De Joya Griffith & Company
Cash - BB&T 2061
2580 Anthem Village Dr.
 
Henderson
NV
89052
USA
1264
12/3/2007
$
7,500
De Joya Griffith & Company
Cash - BB&T 2061
2580 Anthem Village Dr.
 
Henderson
NV
89052
USA
Wire
1/31/2008
$
12,500
De Joya Griffith & Company Total
                 
$
20,000
EDGAR Filings
Cash - BB&T 2061
220 West Loop South
Suite 900
Houston
TX
77027
USA
1262
11/28/2007
$
20,355
EDGAR Filings
Cash - BB&T 2061
220 West Loop South
Suite 900
Houston
TX
77027
USA
1301
12/21/2007
$
5,049
EDGAR Filings
Cash - BB&T 2061
220 West Loop South
Suite 900
Houston
TX
77027
USA
1394
2/5/2008
$
553
EDGAR Filings Total
                 
$
25,957
Fellows LaBriola LLP
Cash - BB&T 2061
Suite 2300 South Tower Peachtree Center
225 Peachtree St.
Atlanta
GA
30303
USA
1257
12/3/2007
$
3,876
Fellows LaBriola LLP
Cash - BB&T 2061
Suite 2300 South Tower Peachtree Center
225 Peachtree St.
Atlanta
GA
30303
USA
1311
12/28/2007
$
8,217
Fellows LaBriola LLP
Cash - BB&T 2061
Suite 2300 South Tower Peachtree Center
225 Peachtree St.
Atlanta
GA
30303
USA
1381
2/5/2008
$
2,638
Fellows LaBriola LLP Total
                 
$
14,732
Fidelity Transfer Co.
Cash - BB&T 2061
1800 S. West Temple
Suite 301
Salt Lake City
UT
84115
USA
1262
11/28/2007
$
20,355
Fidelity Transfer Co.
Cash - BB&T 2061
1800 S. West Temple
Suite 301
Salt Lake City
UT
84115
USA
1328
12/31/2007
$
1,783
Fidelity Transfer Co.
Cash - BB&T 2061
1800 S. West Temple
Suite 301
Salt Lake City
UT
84115
USA
1366
1/29/2008
$
2,500
Fidelity Transfer Co.
Cash - BB&T 2061
1800 S. West Temple
Suite 301
Salt Lake City
UT
84115
USA
1396
2/8/2008
$
1,846
Fidelity Transfer Co. Total
                 
$
26,484
Glast, Phillips, & Murray
Cash - BB&T 2061
2200 One Galleria Tower
13355 Noel Rd L.B. 48
Dallas
TX
75240
USA
Wire
11/26/2007
$
50,000
Glast, Phillips, & Murray
Cash - BB&T 2061
2200 One Galleria Tower
13355 Noel Rd L.B. 48
Dallas
TX
75240
USA
Wire
11/26/2007
$
35,000
Glast, Phillips, & Murray
Cash - BB&T 2061
2200 One Galleria Tower
13355 Noel Rd L.B. 48
Dallas
TX
75240
USA
Wire
12/12/2007
$
50,000
Glast, Phillips, & Murray
Cash - BB&T 2061
2200 One Galleria Tower
13355 Noel Rd L.B. 48
Dallas
TX
75240
USA
Wire
12/13/2007
$
55,267
Glast, Phillips, & Murray
Cash - BB&T 2061
2200 One Galleria Tower
13355 Noel Rd L.B. 48
Dallas
TX
75240
USA
Wire
12/28/2007
$
50,000
Glast, Phillips, & Murray
Cash - BB&T 2061
2200 One Galleria Tower
13355 Noel Rd L.B. 48
Dallas
TX
75240
USA
Wire
1/16/2008
$
50,000
Glast, Phillips, & Murray Total
                 
$
290,267
Greenberg Taurig, LLP
Bank Of New York
3290 Northside Dr.
Suite 400
Atlanta
GA
30327
USA
1482
12/31/2007
$
10,283
Greenberg Taurig, LLP
Bank Of New York
3290 Northside Dr.
Suite 400
Atlanta
GA
30327
USA
1483
12/31/2007
$
2,436
Greenberg Taurig, LLP Total
                 
$
12,719
Hades Advisors LLC
Cash - BB&T 2061
113 Jackson Drive
 
Cresskill
NJ
07626
USA
Wire
1/25/2008
$
100,000
Hades Advisors LLC Total (1)
                 
$
100,000
HLB Gross Collins, P.C.
Cash - BB&T 2061
2625 Cumberland Pkwy
Suite 400
Atlanta
GA
30339
USA
1243
11/19/2007
$
1,838
HLB Gross Collins, P.C.
Cash - BB&T 2061
2625 Cumberland Pkwy
Suite 400
Atlanta
GA
30339
USA
1259
12/4/2007
$
6,000
HLB Gross Collins, P.C.
Cash - BB&T 2061
2625 Cumberland Pkwy
Suite 400
Atlanta
GA
30339
USA
Wire
12/4/2007
$
25,000
HLB Gross Collins, P.C.
Cash - BB&T 2061
2625 Cumberland Pkwy
Suite 400
Atlanta
GA
30339
USA
1351
1/10/2008
$
15,000
HLB Gross Collins, P.C. Total
                 
$
47,838
Jeffrey H. Pfeffer, P.A.
Cash - BB&T 2061
515 North Flagler Dr.
Suite 802
West Palm Beach
FL
33401
USA
1281
12/10/2007
$
3,461
Jeffrey H. Pfeffer, P.A.
Cash - BB&T 2061
515 North Flagler Dr.
Suite 802
West Palm Beach
FL
33401
USA
1336
12/24/2007
$
1,700
Jeffrey H. Pfeffer, P.A.
Cash - BB&T 2061
515 North Flagler Dr.
Suite 802
West Palm Beach
FL
33401
USA
Wire
1/8/2008
$
7,590
Jeffrey H. Pfeffer, P.A.
Cash - BB&T 2061
515 North Flagler Dr.
Suite 802
West Palm Beach
FL
33401
USA
Wire
2/1/2008
$
6,000
Jeffrey H. Pfeffer, P.A.
Cash - BB&T 2061
515 North Flagler Dr.
Suite 802
West Palm Beach
FL
33401
USA
Wire
2/14/2008
$
2,500
Jeffrey H. Pfeffer, P.A. Total
                 
$
21,251
Kathy Catalono
Cash - BB&T 2061
5838 Meadow Way
 
Beaumont
TX
77707
USA
Wire
2/14/2008
$
10,201
Kathy Catalono Total
                 
$
10,201
Kurtzman Carson Consultants
Cash - BB&T 2061
2335 Alaska Avenue
 
El Segundo
CA
90245
USA
Wire
2/14/2008
$
25,000
Kurtzman Carson Consultants Total
                 
$
25,000
MH Data Services
Cash - BB&T 2061
2043 Anchor Way
 
Buford
GA
30518
USA
1275
12/11/2007
$
7,261
MH Data Services
Cash - BB&T 2061
2043 Anchor Way
 
Buford
GA
30518
USA
1385
2/7/2008
$
200
MH Data Services
Cash - BB&T 2061
2043 Anchor Way
 
Buford
GA
30518
USA
Wire
2/14/2008
$
1,550
MH Data Services Total
                 
$
9,011

 
 
Page 34 of 53

--------------------------------------------------------------------------------

 

In Re: Charys Holding Company, Inc.
Case No: 08-10289

Exhibit 3B
Payments to Creditors Within 90 Days of the Petition Date

 
Name of Creditor
Bank Account
Address 1
Address 2
City
State
Zip
Country
Check Number
Clear date
 
Amount paid
Michael Brenner
Cash - BB&T 2061
1643 N. Harrison Parkway
 
Sunrise
FL
33323
USA
Wire
11/29/2007
$
  16,917
Michael Brenner
Cash - BB&T 2061
1643 N. Harrison Parkway
 
Sunrise
FL
33323
USA
Wire
12/7/2007
$
  50,000
Michael Brenner
Cash - BB&T 2061
1643 N. Harrison Parkway
 
Sunrise
FL
33323
USA
Wire
12/28/2007
$
  16,979
Michael Brenner
Cash - BB&T 2061
1643 N. Harrison Parkway
 
Sunrise
FL
33323
USA
Wire
1/17/2008
$
  100,000
Michael Brenner
Cash - BB&T 2061
1643 N. Harrison Parkway
 
Sunrise
FL
33323
USA
Wire
1/17/2008
$
  8,333
Michael Brenner
Cash - BB&T 2061
1643 N. Harrison Parkway
 
Sunrise
FL
33323
USA
Wire
1/29/2008
$
  20,833
Michael Brenner Total
                 
$
213,063
Milbank, Tweed, Hadley & McCloy LLP
Cash - BB&T 2061
1 Chase Manhattan Plaza
 
New York
NY
10005
USA
Wire
12/3/2007
$
75,000
Milbank, Tweed, Hadley & McCloy LLP
Cash - BB&T 2061
1 Chase Manhattan Plaza
 
New York
NY
10005
USA
Wire
2/14/2008
$
780,099
Milbank, Tweed, Hadley & McCloy LLP Total
                 
$
855,099
Norman Reynolds
Cash - BB&T 2061
815 Walker St Suite 1250
 
Houston
TX
77002
USA
Wire
2/14/2008
$
154,465
Norman Reynolds Total
                 
$
154,465
Pro Staff
Cash - BB&T 2061
Box 5006
P.O. Box 1450
Minneapolis
MN
55485-5006
USA
1240
11/20/2007
$
10,517
Pro Staff
Cash - BB&T 2061
Box 5006
P.O. Box 1450
Minneapolis
MN
55485-5006
USA
1278
12/11/2007
$
5,583
Pro Staff
Cash - BB&T 2061
Box 5006
P.O. Box 1450
Minneapolis
MN
55485-5006
USA
1313
12/27/2007
$
2,077
Pro Staff
Cash - BB&T 2061
Box 5006
P.O. Box 1450
Minneapolis
MN
55485-5006
USA
1350
1/11/2008
$
6,730
Pro Staff
Cash - BB&T 2061
Box 5006
P.O. Box 1450
Minneapolis
MN
55485-5006
USA
1388
2/11/2008
$
3,874
Pro Staff Total
                 
$
28,781
Quipu Properties, Inc.
Cash - BB&T 2061
3655 Brookside Pkwy, Suite 250
 
Alpharetta
GA
30022
USA
1305
12/19/2007
$
5,000
Quipu Properties, Inc.
Cash - BB&T 2061
3655 Brookside Pkwy, Suite 250
 
Alpharetta
GA
30022
USA
Wire
2/13/2008
$
5,000
Quipu Properties, Inc. Total
                 
$
10,000
Raiford & Dixon LLC
Cash - BB&T 2061
201 Allen Rd.
Suite 310
Atlanta
GA
30328
USA
1327
12/31/2007
$
1,598
Raiford & Dixon LLC
Cash - BB&T 2061
201 Allen Rd.
Suite 310
Atlanta
GA
30328
USA
Wire
1/16/2008
$
5,000
Raiford & Dixon LLC
Cash - BB&T 2061
201 Allen Rd.
Suite 310
Atlanta
GA
30328
USA
Wire
2/6/2008
$
37,000
Raiford & Dixon LLC
Cash - BB&T 2061
201 Allen Rd.
Suite 310
Atlanta
GA
30328
USA
Wire
2/14/2008
$
12,526
Raiford & Dixon LLC Total
                 
$
56,123
Richards, Layton & Finger, P.A.
Cash - BB&T 2061
920 North King Street
 
Wilmington
DE
19801
USA
Wire
2/14/2008
$
75,000
Richards, Layton & Finger, P.A. Total
                 
$
75,000
Sam Del Presto
Cash - BB&T 2061
9 Ryan Lane
 
Lincroft
NJ
07738
USA
Wire
11/21/2007
$
50,000
Sam Del Presto
Cash - BB&T 2061
9 Ryan Lane
 
Lincroft
NJ
07738
USA
Wire
11/30/2007
$
5,000
Sam Del Presto
Cash - BB&T 2061
9 Ryan Lane
 
Lincroft
NJ
07738
USA
Wire
12/7/2007
$
5,000
Sam Del Presto
Cash - BB&T 2061
9 Ryan Lane
 
Lincroft
NJ
07738
USA
Wire
12/14/2007
$
5,000
Sam Del Presto
Cash - BB&T 2061
9 Ryan Lane
 
Lincroft
NJ
07738
USA
Wire
12/21/2007
$
5,000
Sam Del Presto
Cash - BB&T 2061
9 Ryan Lane
 
Lincroft
NJ
07738
USA
Wire
1/4/2008
$
10,000
Sam Del Presto
Cash - BB&T 2061
9 Ryan Lane
 
Lincroft
NJ
07738
USA
Wire
1/16/2008
$
10,000
Sam Del Presto
Cash - BB&T 2061
9 Ryan Lane
 
Lincroft
NJ
07738
USA
Wire
1/31/2008
$
5,000
Sam Del Presto Total
                 
$
95,000
Source Capital Group, Inc.
Cash - BB&T 2061
276 Post Road West
 
Westport
CT
06880
USA
Wire
1/29/2008
$
25,000
Source Capital Group, Inc. Total (1)
                 
$
25,000
Source Financial Staffing
Cash - BB&T 2061
400 Galleria Parkway
Suite 1400
Atlanta
GA
30339
USA
1253
11/23/2007
$
4,637
Source Financial Staffing
Cash - BB&T 2061
400 Galleria Parkway
Suite 1400
Atlanta
GA
30339
USA
1265
11/30/2007
$
8,549
Source Financial Staffing
Cash - BB&T 2061
400 Galleria Parkway
Suite 1400
Atlanta
GA
30339
USA
1293
12/14/2007
$
5,253
Source Financial Staffing Total
                 
$
18,439
Thomas Bosley
Cash - BB&T 2061
143 Heron Dunes Dr.
 
Ormond Beach
FL
32176
USA
1260
11/28/2007
$
5,000
Thomas Bosley
Cash - BB&T 2061
143 Heron Dunes Dr.
 
Ormond Beach
FL
32176
USA
1289
12/12/2007
$
11,598
Thomas Bosley
Cash - BB&T 2061
143 Heron Dunes Dr.
 
Ormond Beach
FL
32176
USA
1345
1/7/2008
$
14,541
Thomas Bosley
Cash - BB&T 2061
143 Heron Dunes Dr.
 
Ormond Beach
FL
32176
USA
1364
1/23/2008
$
13,476
Thomas Bosley
Cash - BB&T 2061
143 Heron Dunes Dr.
 
Ormond Beach
FL
32176
USA
1398
2/4/2008
$
13,012
Thomas Bosley
Cash - BB&T 2061
143 Heron Dunes Dr.
 
Ormond Beach
FL
32176
USA
Wire
2/6/2008
$
10,000
Thomas Bosley
Cash - BB&T 2061
143 Heron Dunes Dr.
 
Ormond Beach
FL
32176
USA
Wire
2/14/2008
$
15,974
Thomas Bosley Total
                 
$
83,601
Troutman Sanders LLP
Cash - BB&T 2061
P.O. Box 933652
 
Atlanta
GA
31193-3652
USA
1393
2/5/2008
$
13,050
Troutman Sanders LLP Total
                 
$
13,050

 
 
Page 35 of 53

--------------------------------------------------------------------------------

 

In Re: Charys Holding Company, Inc.
Case No: 08-10289

Exhibit 3B
Payments to Creditors Within 90 Days of the Petition Date

 
Name of Creditor
Bank Account
Address 1
Address 2
City
State
Zip
Country
Check Number
Clear date
 
Amount paid
US Internet
Cash - BB&T 2061
12450 Wayzata Blvd.
Suite 121
Minnetonka
MN
55305
USA
1262
11/28/2007
$
20,355
US Internet
Cash - BB&T 2061
12450 Wayzata Blvd.
Suite 121
Minnetonka
MN
55305
USA
1268
12/12/2007
$
61
US Internet
Cash - BB&T 2061
12450 Wayzata Blvd.
Suite 121
Minnetonka
MN
55305
USA
1318
1/7/2008
$
61
US Internet
Cash - BB&T 2061
12450 Wayzata Blvd.
Suite 121
Minnetonka
MN
55305
USA
1391
2/8/2008
$
61
US Internet Total
                 
$
20,537
Wayne Schaeffer
Cash - BB&T 2061
5700 Morton Road
 
Alpharetta
GA
30022
USA
1292
12/18/2007
$
22,000
Wayne Schaeffer Total
                 
$
22,000
Weil, Gotshal & Manges LLP
Cash - BB&T 2061
767 Fifth Ave.
 
New York
NY
10153
USA
Wire
12/7/2007
$
100,000
Weil, Gotshal & Manges LLP
Cash - BB&T 2061
767 Fifth Ave.
 
New York
NY
10153
USA
Wire
12/21/2007
$
50,000
Weil, Gotshal & Manges LLP
Cash - BB&T 2061
767 Fifth Ave.
 
New York
NY
10153
USA
Wire
12/28/2007
$
50,000
Weil, Gotshal & Manges LLP
Cash - BB&T 2061
767 Fifth Ave.
 
New York
NY
10153
USA
Wire
1/29/2008
$
75,000
Weil, Gotshal & Manges LLP
Cash - BB&T 2061
767 Fifth Ave.
 
New York
NY
10153
USA
Wire
2/1/2008
$
100,000
Weil, Gotshal & Manges LLP
Cash - BB&T 2061
767 Fifth Ave.
 
New York
NY
10153
USA
Wire
2/8/2008
$
150,000
Weil, Gotshal & Manges LLP
Cash - BB&T 2061
767 Fifth Ave.
 
New York
NY
10153
USA
Wire
2/14/2008
$
175,000
Weil, Gotshal & Manges LLP
Cash - BB&T 2061
767 Fifth Ave.
 
New York
NY
10153
USA
Wire
2/14/2008
$
100,000
Weil, Gotshal & Manges LLP Total
                 
$
800,000 
Grand Total
                 
$
4,307,955


 
(1) Disputed as to status as Creditor
Note: Payments in aggregate less than $5,475 are not included.

 
Page 36 of 53

--------------------------------------------------------------------------------

 

In Re: Charys Holding Company, Inc.
Case No: 08-10289

Exhibit 3C1
Payments to Creditors who were Insiders Within One Year of the Petition Date

 
Name of creditor
Bank Account
Address 1
Address 2
City
State
Zip
Check Number
Clear date
 
Amount paid
Alec McLarty
Cash - BB&T 2061
1117 Perimeter Center West
Suite N415
Atlanta
GA
30338
Wire
3/7/2007
$
22,500
Alec McLarty
Cash - BB&T 2061
1117 Perimeter Center West
Suite N415
Atlanta
GA
30338
Wire
3/16/2007
$
12,000
Alec McLarty
Cash - BB&T 2061
1117 Perimeter Center West
Suite N415
Atlanta
GA
30338
Wire
3/22/2007
$
3,000
Alec McLarty
Cash - BB&T 2061
1117 Perimeter Center West
Suite N415
Atlanta
GA
30338
Wire
3/29/2007
$
11,178
Alec McLarty
Cash - BB&T 2061
1117 Perimeter Center West
Suite N415
Atlanta
GA
30338
Wire
5/2/2007
$
10,000
Alec McLarty
Cash - BB&T 2061
1117 Perimeter Center West
Suite N415
Atlanta
GA
30338
Wire (1)
5/2/2007
$
15,000
Alec McLarty
Cash - BB&T 2061
1117 Perimeter Center West
Suite N415
Atlanta
GA
30338
1070 (1)
5/8/2007
$
25,000
Alec McLarty
Cash - BB&T 2061
1117 Perimeter Center West
Suite N415
Atlanta
GA
30338
1078
5/14/2007
$
1,217
Alec McLarty
Cash - BB&T 2061
1117 Perimeter Center West
Suite N415
Atlanta
GA
30338
Wire
5/17/2007
$
10,000
Alec McLarty
Cash - BB&T 2061
1117 Perimeter Center West
Suite N415
Atlanta
GA
30338
Wire
6/22/2007
$
10,000
Alec McLarty
Cash - BB&T 2061
1117 Perimeter Center West
Suite N415
Atlanta
GA
30338
Wire
7/19/2007
$
10,000
Alec McLarty
Cash - BB&T 2061
1117 Perimeter Center West
Suite N415
Atlanta
GA
30338
1164
8/21/2007
$
5,000
Alec McLarty
Cash - BB&T 2061
1117 Perimeter Center West
Suite N415
Atlanta
GA
30338
1196
9/24/2007
$
3,988
Alec McLarty
Cash - BB&T 2061
1117 Perimeter Center West
Suite N415
Atlanta
GA
30338
9015
9/28/2007
$
5,000
Alec McLarty
Cash - BB&T 2061
1117 Perimeter Center West
Suite N415
Atlanta
GA
30338
Wire
11/1/2007
$
10,000
Alec McLarty
Cash - BB&T 2061
1117 Perimeter Center West
Suite N415
Atlanta
GA
30338
Wire
11/13/2007
$
10,000
Alec McLarty
Cash - BB&T 2061
1117 Perimeter Center West
Suite N415
Atlanta
GA
30338
1251
11/14/2007
$
3,764
Alec McLarty
Cash - BB&T 2061
1117 Perimeter Center West
Suite N415
Atlanta
GA
30338
Wire
11/26/2007
$
10,000
Alec McLarty
Cash - BB&T 2061
1117 Perimeter Center West
Suite N415
Atlanta
GA
30338
Wire
11/26/2007
$
2,000
Alec McLarty
Cash - BB&T 2061
1117 Perimeter Center West
Suite N415
Atlanta
GA
30338
1284
12/10/2007
$
12,500
Alec McLarty
Cash - BB&T 2061
1117 Perimeter Center West
Suite N415
Atlanta
GA
30338
1283
12/13/2007
$
12,500
Alec McLarty
Cash - BB&T 2061
1117 Perimeter Center West
Suite N415
Atlanta
GA
30338
1303
12/20/2007
$
10,000
Alec McLarty
Cash - BB&T 2061
1117 Perimeter Center West
Suite N415
Atlanta
GA
30338
1341
1/9/2008
$
10,000
Alec McLarty
Cash - BB&T 2061
1117 Perimeter Center West
Suite N415
Atlanta
GA
30338
Wire (2)
1/9/2008
$
25,000
Alec McLarty
Cash - BB&T 2061
1117 Perimeter Center West
Suite N415
Atlanta
GA
30338
1352
1/10/2008
$
25,000
Alec McLarty
Cash - BB&T 2061
1117 Perimeter Center West
Suite N415
Atlanta
GA
30338
Wire (2)
1/15/2008
$
25,000
Alec McLarty
Cash - BB&T 2061
1117 Perimeter Center West
Suite N415
Atlanta
GA
30338
1354
1/16/2008
$
25,000
Alec McLarty
Cash - BB&T 2061
1117 Perimeter Center West
Suite N415
Atlanta
GA
30338
Wire (2)
1/18/2008
$
25,000
Alec McLarty
Cash - BB&T 2061
1117 Perimeter Center West
Suite N415
Atlanta
GA
30338
Wire (2)
1/22/2008
$
25,000
Alec McLarty
Cash - BB&T 2061
1117 Perimeter Center West
Suite N415
Atlanta
GA
30338
1355
1/23/2008
$
10,000
Alec McLarty
Cash - BB&T 2061
1117 Perimeter Center West
Suite N415
Atlanta
GA
30338
1395
2/4/2008
$
3,284
Alec McLarty
Cash - BB&T 2061
1117 Perimeter Center West
Suite N415
Atlanta
GA
30338
Wire
2/8/2008
$
10,000
Alec McLarty
Cash - BB&T 2061
1117 Perimeter Center West
Suite N415
Atlanta
GA
30338
1401
2/11/2008
$
5,000
Alec McLarty
Cash - BB&T 2061
1117 Perimeter Center West
Suite N415
Atlanta
GA
30338
1404
2/14/2008
$
842
Alec McLarty Total
               
$
403,772
Ayin Tower Management Services, Inc.
Cash - BB&T 2061
17314 SH 249
Suite 230
Houston
TX
77067
Wire
10/19/2007
$
3,000
Ayin Tower Management Services, Inc.
Cash - BB&T 2061
17314 SH 249
Suite 230
Houston
TX
77067
Wire
2/14/2008
$
7,000
Ayin Tower Management Services, Inc. Total
               
$
10,000
Billy Caudill
Cash - BB&T 2061
96 NE 5th Avenue
 
Delray Beach
FL
33483
1031
3/23/2007
$
160,000
Billy Caudill Total
               
$
160,000
Billy V. Ray, Jr.
Cash - BB&T 2061
1117 Perimeter Center West
Suite N415
Atlanta
GA
30338
Wire
3/1/2007
$
20,000
Billy V. Ray, Jr.
Cash - BB&T 2061
1117 Perimeter Center West
Suite N415
Atlanta
GA
30338
Wire
3/7/2007
$
20,000
Billy V. Ray, Jr.
Cash - BB&T 2061
1117 Perimeter Center West
Suite N415
Atlanta
GA
30338
Wire
3/13/2007
$
26,000
Billy V. Ray, Jr.
Cash - BB&T 2061
1117 Perimeter Center West
Suite N415
Atlanta
GA
30338
Wire
3/14/2007
$
300,000
Billy V. Ray, Jr.
McMahan Trust
1117 Perimeter Center West
Suite N415
Atlanta
GA
30338
Wire
3/14/2007
$
200,000
Billy V. Ray, Jr.
Cash - BB&T 2061
1117 Perimeter Center West
Suite N415
Atlanta
GA
30338
Wire
3/21/2007
$
48,000
Billy V. Ray, Jr.
Cash - BB&T 2061
1117 Perimeter Center West
Suite N415
Atlanta
GA
30338
Wire
4/19/2007
$
8,000
Billy V. Ray, Jr.
Cash - BB&T 2061
1117 Perimeter Center West
Suite N415
Atlanta
GA
30338
Wire
4/20/2007
$
22,000
Billy V. Ray, Jr.
Cash - BB&T 2061
1117 Perimeter Center West
Suite N415
Atlanta
GA
30338
Wire
5/1/2007
$
35,000

 
 
Page 37 of 53

--------------------------------------------------------------------------------

 

In Re: Charys Holding Company, Inc.
Case No: 08-10289

Exhibit 3C1
Payments to Creditors who were Insiders Within One Year of the Petition Date

 
Name of creditor
Bank Account
Address 1
Address 2
City
State
Zip
Check Number
Clear date
 
Amount paid
Billy V. Ray, Jr.
Cash - BB&T 2061
1117 Perimeter Center West
Suite N415
Atlanta
GA
30338
Wire
5/3/2007
$
8,000
Billy V. Ray, Jr.
Cash - BB&T 2061
1117 Perimeter Center West
Suite N415
Atlanta
GA
30338
Wire
5/10/2007
$
40,000
Billy V. Ray, Jr.
Cash - BB&T 2061
1117 Perimeter Center West
Suite N415
Atlanta
GA
30338
Wire
5/15/2007
$
45,000
Billy V. Ray, Jr.
Cash - BB&T 2061
1117 Perimeter Center West
Suite N415
Atlanta
GA
30338
Wire
6/4/2007
$
35,000
Billy V. Ray, Jr.
Cash - BB&T 2061
1117 Perimeter Center West
Suite N415
Atlanta
GA
30338
Wire
6/12/2007
$
350,000
Billy V. Ray, Jr.
Cash - BB&T 2061
1117 Perimeter Center West
Suite N415
Atlanta
GA
30338
Wire
6/15/2007
$
15,000
Billy V. Ray, Jr.
Cash - BB&T 2061
1117 Perimeter Center West
Suite N415
Atlanta
GA
30338
Wire (7)
6/21/2007
$
500
Billy V. Ray, Jr.
Cash - BB&T 2061
1117 Perimeter Center West
Suite N415
Atlanta
GA
30338
Wire
6/22/2007
$
4,500
Billy V. Ray, Jr.
Cash - BB&T 2061
1117 Perimeter Center West
Suite N415
Atlanta
GA
30338
Wire
6/25/2007
$
3,000
Billy V. Ray, Jr.
Cash - BB&T 2061
1117 Perimeter Center West
Suite N415
Atlanta
GA
30338
Wire
6/25/2007
$
3,000
Billy V. Ray, Jr.
Cash - BB&T 2061
1117 Perimeter Center West
Suite N415
Atlanta
GA
30338
Wire
6/26/2007
$
2,000
Billy V. Ray, Jr.
Cash - BB&T 2061
1117 Perimeter Center West
Suite N415
Atlanta
GA
30338
Wire
6/26/2007
$
1,000
Billy V. Ray, Jr.
Cash - BB&T 2061
1117 Perimeter Center West
Suite N415
Atlanta
GA
30338
Wire
6/26/2007
$
600
Billy V. Ray, Jr.
Cash - BB&T 2061
1117 Perimeter Center West
Suite N415
Atlanta
GA
30338
Wire (5)
6/29/2007
$
4,000
Billy V. Ray, Jr.
Cash - BB&T 2061
1117 Perimeter Center West
Suite N415
Atlanta
GA
30338
Wire (5)
7/3/2007
$
5,000
Billy V. Ray, Jr.
Cash - BB&T 2061
1117 Perimeter Center West
Suite N415
Atlanta
GA
30338
Wire
7/3/2007
$
41,000
Billy V. Ray, Jr.
Cash - BB&T 2061
1117 Perimeter Center West
Suite N415
Atlanta
GA
30338
1113 (6)
7/5/2007
$
1,950
Billy V. Ray, Jr.
Cash - BB&T 2061
1117 Perimeter Center West
Suite N415
Atlanta
GA
30338
1119 (4)
7/6/2007
$
1,135
Billy V. Ray, Jr.
Cash - BB&T 2061
1117 Perimeter Center West
Suite N415
Atlanta
GA
30338
1125
7/10/2007
$
1,000
Billy V. Ray, Jr.
Cash - BB&T 2061
1117 Perimeter Center West
Suite N415
Atlanta
GA
30338
Wire
7/13/2007
$
200
Billy V. Ray, Jr.
Cash - BB&T 2061
1117 Perimeter Center West
Suite N415
Atlanta
GA
30338
Wire
7/16/2007
$
6,000
Billy V. Ray, Jr.
Cash - BB&T 2061
1117 Perimeter Center West
Suite N415
Atlanta
GA
30338
1137
7/20/2007
$
5,300
Billy V. Ray, Jr.
Cash - BB&T 2061
1117 Perimeter Center West
Suite N415
Atlanta
GA
30338
Wire
8/6/2007
$
23,000
Billy V. Ray, Jr.
Cash - BB&T 2061
1117 Perimeter Center West
Suite N415
Atlanta
GA
30338
1161 (6)
8/10/2007
$
2,148
Billy V. Ray, Jr.
Cash - BB&T 2061
1117 Perimeter Center West
Suite N415
Atlanta
GA
30338
Wire
8/10/2007
$
30,000
Billy V. Ray, Jr.
Cash - BB&T 2061
1117 Perimeter Center West
Suite N415
Atlanta
GA
30338
Wire
9/7/2007
$
34,477
Billy V. Ray, Jr.
Cash - BB&T 2061
1117 Perimeter Center West
Suite N415
Atlanta
GA
30338
Wire
9/10/2007
$
9,595
Billy V. Ray, Jr.
Cash - BB&T 2061
1117 Perimeter Center West
Suite N415
Atlanta
GA
30338
Wire
9/25/2007
$
40,000
Billy V. Ray, Jr.
Cash - BB&T 2061
1117 Perimeter Center West
Suite N415
Atlanta
GA
30338
Wire
10/3/2007
$
20,000
Billy V. Ray, Jr.
Cash - BB&T 2061
1117 Perimeter Center West
Suite N415
Atlanta
GA
30338
Wire
10/30/2007
$
3,300
Billy V. Ray, Jr.
Cash - BB&T 2061
1117 Perimeter Center West
Suite N415
Atlanta
GA
30338
Wire
11/1/2007
$
10,000
Billy V. Ray, Jr.
Cash - BB&T 2061
1117 Perimeter Center West
Suite N415
Atlanta
GA
30338
Wire
11/2/2007
$
3,000
Billy V. Ray, Jr.
Cash - BB&T 2061
1117 Perimeter Center West
Suite N415
Atlanta
GA
30338
Wire
11/9/2007
$
35,000
Billy V. Ray, Jr.
Cash - BB&T 2061
1117 Perimeter Center West
Suite N415
Atlanta
GA
30338
Wire
11/15/2007
$
15,000
Billy V. Ray, Jr.
Cash - BB&T 2061
1117 Perimeter Center West
Suite N415
Atlanta
GA
30338
Wire
12/5/2007
$
55,000
Billy V. Ray, Jr.
Cash - BB&T 2061
1117 Perimeter Center West
Suite N415
Atlanta
GA
30338
Wire
12/13/2007
$
7,500
Billy V. Ray, Jr.
Cash - BB&T 2061
1117 Perimeter Center West
Suite N415
Atlanta
GA
30338
Wire
12/18/2007
$
35,000
Billy V. Ray, Jr.
Cash - BB&T 2061
1117 Perimeter Center West
Suite N415
Atlanta
GA
30338
Wire
12/21/2007
$
10,000
Billy V. Ray, Jr.
Cash - BB&T 2061
1117 Perimeter Center West
Suite N415
Atlanta
GA
30338
Wire (8)
12/28/2007
$
252,865
Billy V. Ray, Jr.
Cash - BB&T 2061
1117 Perimeter Center West
Suite N415
Atlanta
GA
30338
Wire
1/4/2008
$
2,600
Billy V. Ray, Jr.
Cash - BB&T 2061
1117 Perimeter Center West
Suite N415
Atlanta
GA
30338
Wire
1/8/2008
$
127,092
Billy V. Ray, Jr.
Cash - BB&T 2061
1117 Perimeter Center West
Suite N415
Atlanta
GA
30338
Wire
1/18/2008
$
23,147
Billy V. Ray, Jr.
Cash - BB&T 2061
1117 Perimeter Center West
Suite N415
Atlanta
GA
30338
Wire
1/31/2008
$
1,950
Billy V. Ray, Jr.
Cash - BB&T 2061
1117 Perimeter Center West
Suite N415
Atlanta
GA
30338
Wire
2/6/2008
$
30,000
Billy V. Ray, Jr.
Cash - BB&T 2061
1117 Perimeter Center West
Suite N415
Atlanta
GA
30338
Wire
2/6/2008
$
12,500
Billy V. Ray, Jr.
Cash - BB&T 2061
1117 Perimeter Center West
Suite N415
Atlanta
GA
30338
Wire (3)
2/6/2008
$
78,531
Billy V. Ray, Jr.
Cash - BB&T 2061
1117 Perimeter Center West
Suite N415
Atlanta
GA
30338
Wire
2/8/2008
$
300,000
Billy V. Ray, Jr. Total
               
$
2,413,889
Brandon Ray
Cash - BB&T 2061
825 Highland Lane NE
Apt. 1305
Atlanta
GA
30306
Wire
3/7/2007
$
167
Brandon Ray
Cash - BB&T 2061
825 Highland Lane NE
Apt. 1305
Atlanta
GA
30306
1121
7/6/2007
$
14
Brandon Ray Total
               
$
181

 
 
Page 38 of 53

--------------------------------------------------------------------------------

 

In Re: Charys Holding Company, Inc.
Case No: 08-10289

Exhibit 3C1
Payments to Creditors who were Insiders Within One Year of the Petition Date

 
Name of creditor
Bank Account
Address 1
Address 2
City
State
Zip
Check Number
Clear date
 
Amount paid
Bryan Michalsky
McMahan Trust
5443 Katy Hockley Cut-Off
 
Katy
TX
77493
Wire
2/23/2007
$
1,426,325
Bryan Michalsky
Glast Trust
5443 Katy Hockley Cut-Off
 
Katy
TX
77493
620
2/23/2007
$
285,191
Bryan Michalsky Total
               
$
1,711,516
C&B Services, Inc.
Cash - BB&T 2061
346 Twin City Highway
 
Port Neches
TX
77651
Wire
5/23/2007
$
300,000
C&B Services, Inc. Total
               
$
300,000
Carrol J. Castille
Cash - BB&T 2061
715 Vatican Rd
 
Lafayette
LA
70503
Wire
5/17/2007
$
62,125
Carrol J. Castille Total
               
$
62,125
CCI
Cash - BB&T 2061
1117 Perimeter Center West
Suite N415
Atlanta
GA
30338
Wire
3/8/2007
$
118,000
CCI Total
               
$
118,000
CTSI (Complete Tower and Ayin Holding Escrow Account)
McMahan Trust
715 Vatican Road
 
Carencro
LA
70507
Wire
2/21/2007
$
51,009,524
CTSI (Complete Tower and Ayin Holding Escrow Account) Total
               
$
51,009,524
CTSI
McMahan Trust
715 Vatican Road
 
Carencro
LA
70507
Wire
3/12/2007
$
3,000,000
CTSI
Cash - BB&T 2061
715 Vatican Road
 
Carencro
LA
70507
Wire
11/5/2007
$
93,550
CTSI Working Capital Total
               
$
3,093,550
Daniel Osborne
Cash - BB&T 2061
96 NE 5th Avenue
 
Delray Beach
FL
33483
1030
3/26/2007
$
40,000
Daniel Osborne Total
               
$
40,000
Daryn Ebrecht
McMahan Trust
5443 Katy Hockley Cut-Off
 
Katy
TX
77493
Wire
2/23/2007
$
7,255,550
Daryn Ebrecht
Glast Trust
5443 Katy Hockley Cut-Off
 
Katy
TX
77493
620
2/23/2007
$
1,668,684
Daryn Ebrecht Total
               
$
8,924,234
David Gergacz
Cash - BB&T 2061
356 Gold Bullion Dr. E
 
Dawsonville
GA
30534
1019
3/21/2007
$
11,000
David Gergacz
Cash - BB&T 2061
356 Gold Bullion Dr. E
 
Dawsonville
GA
30534
1198
9/28/2007
$
10,000
David Gergacz
Cash - BB&T 2061
356 Gold Bullion Dr. E
 
Dawsonville
GA
30534
1236
11/20/2007
$
1,145
David Gergacz
Cash - BB&T 2061
356 Gold Bullion Dr. E
 
Dawsonville
GA
30534
1248
11/20/2007
$
9,000
David Gergacz
Cash - BB&T 2061
356 Gold Bullion Dr. E
 
Dawsonville
GA
30534
1280
12/11/2007
$
5,679
David Gergacz
Cash - BB&T 2061
356 Gold Bullion Dr. E
 
Dawsonville
GA
30534
1331
12/27/2007
$
4,000
David Gergacz
Cash - BB&T 2061
356 Gold Bullion Dr. E
 
Dawsonville
GA
30534
Wire
2/11/2008
$
9,850
David Gergacz Total
               
$
50,675
Dennis Hayes
Cash - BB&T 2061
1117 Perimeter Center West
Suite N415
Atlanta
GA
30338
Wire
3/19/2007
$
10,000
Dennis Hayes
Cash - BB&T 2061
1117 Perimeter Center West
Suite N415
Atlanta
GA
30338
Wire
11/14/2007
$
7,000
Dennis Hayes
Cash - BB&T 2061
1117 Perimeter Center West
Suite N415
Atlanta
GA
30338
1271
12/10/2007
$
3,000
Dennis Hayes
Cash - BB&T 2061
1117 Perimeter Center West
Suite N415
Atlanta
GA
30338
1332
12/28/2007
$
4,000
Dennis Hayes
Cash - BB&T 2061
1117 Perimeter Center West
Suite N415
Atlanta
GA
30338
Wire
2/13/2008
$
5,250
Dennis Hayes Total
               
$
29,250
Gisle Larsen
Cash - BB&T 2061
1117 Perimeter Center West
Suite N415
Atlanta
GA
30338
Wire
3/19/2007
$
8,000
Gisle Larsen
Cash - BB&T 2061
1117 Perimeter Center West
Suite N415
Atlanta
GA
30338
Wire
11/14/2007
$
7,350
Gisle Larsen
Cash - BB&T 2061
1117 Perimeter Center West
Suite N415
Atlanta
GA
30338
Wire
11/14/2007
$
7,000
Gisle Larsen
Cash - BB&T 2061
1117 Perimeter Center West
Suite N415
Atlanta
GA
30338
Wire
1/4/2008
$
2,000
Gisle Larsen
Cash - BB&T 2061
1117 Perimeter Center West
Suite N415
Atlanta
GA
30338
Wire
2/13/2008
$
1,000
Gisle Larsen Total
               
$
25,350
Jeof M. Oyster
Cash - BB&T 2061
888 Main Street
Apt 1119
New York
NY
10044
1075
5/18/2007
$
1,000
Jeof M. Oyster
Cash - BB&T 2061
888 Main Street
Apt 1119
New York
NY
10044
1192
9/26/2007
$
2,919
Jeof M. Oyster
Cash - BB&T 2061
888 Main Street
Apt 1119
New York
NY
10044
Wire
2/13/2008
$
356
Jeof M. Oyster Total
               
$
4,275
John E. Jordan
Cash - BB&T 2061
P.O. Box 309
 
San Clemente
CA
92674-0309
1017
3/26/2007
$
9,000
John E. Jordan
Cash - BB&T 2061
P.O. Box 309
 
San Clemente
CA
92674-0309
1246
11/20/2007
$
9,000
John E. Jordan
Cash - BB&T 2061
P.O. Box 309
 
San Clemente
CA
92674-0309
1298
12/24/2007
$
8,500
John E. Jordan
Cash - BB&T 2061
P.O. Box 309
 
San Clemente
CA
92674-0309
1320
12/27/2007
$
1,088
John E. Jordan
Cash - BB&T 2061
P.O. Box 309
 
San Clemente
CA
92674-0309
1333
12/27/2007
$
4,000
John E. Jordan
Cash - BB&T 2061
P.O. Box 309
 
San Clemente
CA
92674-0309
Wire
2/11/2008
$
15,000
John E. Jordan
Cash - BB&T 2061
P.O. Box 309
 
San Clemente
CA
92674-0309
Wire
2/13/2008
$
6,500
John E. Jordan Total
               
$
53,088

 
 
Page 39 of 53

--------------------------------------------------------------------------------

 

In Re: Charys Holding Company, Inc.
Case No: 08-10289

Exhibit 3C1
Payments to Creditors who were Insiders Within One Year of the Petition Date

 
Name of creditor
Bank Account
Address 1
Address 2
City
State
Zip
Check Number
Clear date
 
Amount paid
Lori H Mitchell & Matthew
Cash - BB&T 2061
537 West Broussard Road
 
Lafayette
LA
70506
Wire
5/17/2007
$
56,667
Lori H Mitchell & Matthew
Cash - BB&T 2061
537 West Broussard Road
 
Lafayette
LA
70506
Wire
5/17/2007
$
56,208
Lori H Mitchell & Matthew Total
               
$
112,875
Method IQ, Inc.
McMahan Trust
1750 Founders Pkwy
Suite 180
Alpharetta
GA
30004
Wire
2/27/2007
$
217,000
Method IQ, Inc. Total
               
$
217,000
Michael D. Brown
Cash - BB&T 2061
P.O. Box 4544
 
Boulder
CO
80306
1244
11/20/2007
$
2,799
Michael D. Brown
Cash - BB&T 2061
P.O. Box 4544
 
Boulder
CO
80306
1249
11/20/2007
$
8,000
Michael D. Brown
Cash - BB&T 2061
P.O. Box 4544
 
Boulder
CO
80306
Wire
1/8/2008
$
6,556
Michael D. Brown
Cash - BB&T 2061
P.O. Box 4544
 
Boulder
CO
80306
1340
1/8/2008
$
5,000
Michael D. Brown
Cash - BB&T 2061
P.O. Box 4544
 
Boulder
CO
80306
1357
1/29/2008
$
5,171
Michael D. Brown
Cash - BB&T 2061
P.O. Box 4544
 
Boulder
CO
80306
1387
2/11/2008
$
6,198
Michael D. Brown
Cash - BB&T 2061
P.O. Box 4544
 
Boulder
CO
80306
1399
2/11/2008
$
10,000
Michael D. Brown
Cash - BB&T 2061
P.O. Box 4544
 
Boulder
CO
80306
Wire
2/14/2008
$
1,582
Michael D. Brown Total
               
$
45,306
Michael Oyster
Cash - BB&T 2061
1117 Perimeter Center West
Suite N415
Atlanta
GA
30338
2066
2/27/2007
$
7,151
Michael Oyster
McMahan Trust
1117 Perimeter Center West
Suite N415
Atlanta
GA
30338
Wire
3/12/2007
$
105,000
Michael Oyster
Cash - BB&T 2061
1117 Perimeter Center West
Suite N415
Atlanta
GA
30338
1035
3/26/2007
$
14,260
Michael Oyster
Cash - BB&T 2061
1117 Perimeter Center West
Suite N415
Atlanta
GA
30338
1049
4/30/2007
$
8,646
Michael Oyster
Cash - BB&T 2061
1117 Perimeter Center West
Suite N415
Atlanta
GA
30338
1085
5/21/2007
$
3,490
Michael Oyster
Cash - BB&T 2061
1117 Perimeter Center West
Suite N415
Atlanta
GA
30338
1110
6/29/2007
$
11,687
Michael Oyster
Cash - BB&T 2061
1117 Perimeter Center West
Suite N415
Atlanta
GA
30338
1130
7/20/2007
$
7,195
Michael Oyster
Cash - BB&T 2061
1117 Perimeter Center West
Suite N415
Atlanta
GA
30338
1163
8/20/2007
$
6,316
Michael Oyster
Cash - BB&T 2061
1117 Perimeter Center West
Suite N415
Atlanta
GA
30338
1178
9/10/2007
$
6,229
Michael Oyster
Cash - BB&T 2061
1117 Perimeter Center West
Suite N415
Atlanta
GA
30338
1197
9/24/2007
$
3,676
Michael Oyster
Cash - BB&T 2061
1117 Perimeter Center West
Suite N415
Atlanta
GA
30338
1232
11/13/2007
$
12,414
Michael Oyster
Cash - BB&T 2061
1117 Perimeter Center West
Suite N415
Atlanta
GA
30338
1261
12/3/2007
$
8,024
Michael Oyster
Cash - BB&T 2061
1117 Perimeter Center West
Suite N415
Atlanta
GA
30338
1286
12/10/2007
$
2,597
Michael Oyster
Cash - BB&T 2061
1117 Perimeter Center West
Suite N415
Atlanta
GA
30338
1294
12/17/2007
$
6,539
Michael Oyster
Cash - BB&T 2061
1117 Perimeter Center West
Suite N415
Atlanta
GA
30338
1347
1/7/2008
$
4,325
Michael Oyster
Cash - BB&T 2061
1117 Perimeter Center West
Suite N415
Atlanta
GA
30338
1358
1/28/2008
$
2,974
Michael Oyster
Cash - BB&T 2061
1117 Perimeter Center West
Suite N415
Atlanta
GA
30338
1386
2/4/2008
$
4,941
Michael Oyster
Cash - BB&T 2061
1117 Perimeter Center West
Suite N415
Atlanta
GA
30338
Wire
2/6/2008
$
10,000
Michael Oyster Total
               
$
225,465
MSAI (Mitchell Site and Ayin Holding Escrow Account)
McMahan Trust
119 Veterinarian Rd
 
Lafayette
LA
70507
Wire
2/21/2007
$
19,390,476
MSAI (Mitchell Site and Ayin Holding Escrow Account) Total
               
$
19,390,476
Neil Underwood
Cash - BB&T 2061
962 Wendover Drive
 
Atlanta
GA
30319
1020
3/27/2007
$
12,000
Neil Underwood
Cash - BB&T 2061
962 Wendover Drive
 
Atlanta
GA
30319
1239
1/8/2008
$
938
Neil Underwood
Cash - BB&T 2061
962 Wendover Drive
 
Atlanta
GA
30319
1247
1/9/2008
$
9,000
Neil Underwood Total
               
$
21,938
Pete Bell
McMahan Trust
5443 Katy Hockley Cut-Off
 
Katy
TX
77493
Wire
2/23/2007
$
7,255,550
Pete Bell
Glast Trust
5443 Katy Hockley Cut-Off
 
Katy
TX
77493
620
2/23/2007
$
1,668,684
Pete Bell Total
               
$
8,924,234

 
 
Page 40 of 53

--------------------------------------------------------------------------------

 

In Re: Charys Holding Company, Inc.
Case No: 08-10289

Exhibit 3C1
Payments to Creditors who were Insiders Within One Year of the Petition Date

 
Name of creditor
Bank Account
Address 1
Address 2
City
State
Zip
Check Number
Clear date
 
Amount paid
PRG, Inc.
Cash - BB&T 2004
880 South Pleasantburg Dr
Suite 3-C
Greenville
SC
29607
Wire
2/15/2007
$
29,700
PRG, Inc.
Cash - BB&T 2004
880 South Pleasantburg Dr
Suite 3-C
Greenville
SC
29607
Wire
2/16/2007
$
28,289
PRG, Inc.
Cash - BB&T 2061
880 South Pleasantburg Dr
Suite 3-C
Greenville
SC
29607
Wire
2/28/2007
$
55,370
PRG, Inc. Total
               
$
113,359
Raymond Smith
Cash - BB&T 2061
1117 Perimeter Center West
Suite N415
Atlanta
GA
30338
2056
2/26/2007
$
5,990
Raymond Smith
McMahan Trust
1117 Perimeter Center West
Suite N415
Atlanta
GA
30338
Wire
3/12/2007
$
116,000
Raymond Smith
Cash - BB&T 2061
1117 Perimeter Center West
Suite N415
Atlanta
GA
30338
1006
3/15/2007
$
6,156
Raymond Smith
Cash - BB&T 2061
1117 Perimeter Center West
Suite N415
Atlanta
GA
30338
1043
4/24/2007
$
2,480
Raymond Smith
Cash - BB&T 2061
1117 Perimeter Center West
Suite N415
Atlanta
GA
30338
1064
5/10/2007
$
1,548
Raymond Smith
Cash - BB&T 2061
1117 Perimeter Center West
Suite N415
Atlanta
GA
30338
1089
5/30/2007
$
2,638
Raymond Smith
Cash - BB&T 2061
1117 Perimeter Center West
Suite N415
Atlanta
GA
30338
1120
7/6/2007
$
4,968
Raymond Smith
Cash - BB&T 2061
1117 Perimeter Center West
Suite N415
Atlanta
GA
30338
1135
7/20/2007
$
2,974
Raymond Smith
Cash - BB&T 2061
1117 Perimeter Center West
Suite N415
Atlanta
GA
30338
1180
9/11/2007
$
3,195
Raymond Smith
Cash - BB&T 2061
1117 Perimeter Center West
Suite N415
Atlanta
GA
30338
1194
9/25/2007
$
3,139
Raymond Smith
Cash - BB&T 2061
1117 Perimeter Center West
Suite N415
Atlanta
GA
30338
1202
10/2/2007
$
3,405
Raymond Smith
Cash - BB&T 2061
1117 Perimeter Center West
Suite N415
Atlanta
GA
30338
1215
10/26/2007
$
7,014
Raymond Smith
Cash - BB&T 2061
1117 Perimeter Center West
Suite N415
Atlanta
GA
30338
1235
11/14/2007
$
2,501
Raymond Smith
Cash - BB&T 2061
1117 Perimeter Center West
Suite N415
Atlanta
GA
30338
1256
11/26/2007
$
2,010
Raymond Smith
Cash - BB&T 2061
1117 Perimeter Center West
Suite N415
Atlanta
GA
30338
1263
12/11/2007
$
264
Raymond Smith
Cash - BB&T 2061
1117 Perimeter Center West
Suite N415
Atlanta
GA
30338
1285
12/11/2007
$
1,354
Raymond Smith
Cash - BB&T 2061
1117 Perimeter Center West
Suite N415
Atlanta
GA
30338
1337
1/8/2008
$
1,799
Raymond Smith
Cash - BB&T 2061
1117 Perimeter Center West
Suite N415
Atlanta
GA
30338
1365
1/24/2008
$
588
Raymond Smith
Cash - BB&T 2061
1117 Perimeter Center West
Suite N415
Atlanta
GA
30338
1389
2/4/2008
$
1,445
Raymond Smith
Cash - BB&T 2061
1117 Perimeter Center West
Suite N415
Atlanta
GA
30338
1397
2/4/2008
$
212
Raymond Smith
Cash - BB&T 2061
1117 Perimeter Center West
Suite N415
Atlanta
GA
30338
Wire
2/13/2008
$
1,958
Raymond Smith Total
               
$
171,637
Troy Crochet
McMahan Trust
202 Castle Circle
 
Port Neches
TX
77651
Wire
2/23/2007
$
17,000,000
Troy Crochet
Cash - BB&T 2061
202 Castle Circle
 
Port Neches
TX
77651
Wire
2/28/2007
$
300,000
Troy Crochet
McMahan Trust
202 Castle Circle
 
Port Neches
TX
77651
Wire
2/28/2007
$
300,000
Troy Crochet
McMahan Trust
202 Castle Circle
 
Port Neches
TX
77651
Wire
3/12/2007
$
13,000,000
Troy Crochet
McMahan Trust
202 Castle Circle
 
Port Neches
TX
77651
Wire
3/13/2007
$
500,000
Troy Crochet Total
               
$
31,100,000
Viasys
Cash - BB&T 2061
26 Lake Wire Dr.
 
Lakeland
FL
33815
Wire
5/9/2007
$
300,000
Viasys
Cash - BB&T 2061
26 Lake Wire Dr.
 
Lakeland
FL
33815
Wire
5/10/2007
$
50,000
Viasys Total
               
$
350,000
Grand Total
               
$
132,175,269

 
(1) Payment made to Hanro, Inc.
                   
(2) Payment made to Nouvi, Inc.
                   
(3) Payment made to Imperium Master Fund, Ltd.
                   
(4) Payment made to Gainesville Marina
                   
(5) Payment made to All Outdoors
                   
(6) Payment made to Gables Metropolitan
                   
(7) Payment made to Nicole Shirer
                   
(8) Partial payment made to ADP, Inc. - Full amount of payment was $295,228.66
                   
* $1.25MM bonus may include duplicate items from Exhibit 3C2
                   
Note: Payroll information for insiders is included in Exhibit 3C2.
                                         

 
 
Page 41 of 53

--------------------------------------------------------------------------------

 

In Re: Charys Holding Company, Inc.
Case No: 08-10289

Exhibit 3C2
Payroll Payments to Employees and Director Designated as Insiders

 
Name of creditor
Address 1
Address 2
City
State
 
Zip
   
Salary
   
Auto Allowance
   
Bonus
   
Gross Pay
 
Billy V. Ray, Jr.
1117 Perimeter Center West
Suite N415
Atlanta
GA
   
30338
    $ 281,693     $ 4,949     $ 1,250,000 *   $ 1,536,642  
Brandon Ray
825 Highland Ln Ne
Apt. 1305
Atlanta
GA
   
30306
    $ 52,533     $ -     $ 5,500     $ 58,033  
David Ray
825 Highland Ln Ne
Apt. 1305
Atlanta
GA
   
30306
    $ 69,517     $ -     $ 6,500     $ 76,017  
Henry McLarty
1117 Perimeter Center West
Suite N415
Atlanta
GA
   
30338
    $ 6,098     $ -     $ -     $ 6,098  
Michael Brown
2671 Crestridge Court
 
Boulder
CO
   
80302
    $ 52,083     $ -     $ -     $ 52,083  
Michael Oyster
1117 Perimeter Center West
Suite N415
Atlanta
GA
   
30338
    $ 227,461     $ 4,949     $ 100,000     $ 332,470  
Raymond Smith
1117 Perimeter Center West
Suite N415
Atlanta
GA
   
30338
    $ 239,058     $ 4,949     $ 100,000     $ 343,790  



* $1.25MM bonus may include duplicate items from Exhibit 3C1
General Note: Reference Exhibit 10A - "Other Transfers for Insider Transactions
for Stock and Warrant Distributions"

 
Page 42 of 53

--------------------------------------------------------------------------------

 

In Re: Charys Holding Company, Inc.
Case No: 08-10289

Exhibit 4A
Suits and Administrative Proceedings, Executions, Garnishments and Attachments

 

 Caption of Suit
Case Number/Description
 Nature of Proceeding
 Court and Location
Contingent
Unliquidated
Disputed
Status or Disposition
Acosta Derivative Litigation
Civil Action 2005 CV108667
Stockholder demands
United States District Court of the Northern District of GA, Atlanta, Division
X
X
X
Not validly served on defendants
Benjamin F. Holcomb v. Charys Holding Company, Inc
2005CV105803
Damages from employment contract
Superior Court of Fulton County, State of GA
X
X
X
In discovery
Castlerigg Master Investments Ltd vs Charys Holding Company Inc
Civil Action No. 07-9742
Breach of Contract
United States District Court Southern District of New York
X
X
X
Action stayed pending outcome of bankruptcy proceedings.
Correro Fishman Haygood Phelps, Walmsley and Casteix LLP vs Crochet and Borel
Services, Inc. d/b/a C&B Services Inc and Charys Holding Company Inc
2008-00495
Unpaid fees
Civil District Court for the Parish of Orleans, State of LA
X
X
X
Pending
Counsel on Call of Georgia Inc vs Charys Holding Company
2007 CV 138686
Unpaid fees
Superior Court of Fulton County, State of GA
X
X
X
Parties have reached a settlement agreement
Edward Acosta v Charys Holding Company Inc
2005CV108667
Damages from employment contract
Superior Court of Fulton County, State of GA
X
X
X
In discovery
Gottbetter Capital Master Ltd vs Charys Holding Company Inc
Civil Action No. 07-11374
Default of Note
U.S. District Court for the Southern District of New York
X
X
X
Action stayed pending outcome of bankruptcy proceedings.
Gur Parsaad Properties LTD vs CCI Telecom and Charys Holding Company
Attorney file number DCM 17449.003 -Breach of Contract
Seeking back rent and related amounts
American Arbitration Association
X
X
X
Pending
Holcomb Receivership Litigation
 
Seeking appointment of receiver of 1,000,000 shares of Preferred Stock
Superior Court of Fulton County, State of GA
X
X
X
In discovery
Jade Specialty Strategy v. Charys Holding Company
Civil Action No. 08 CV 588
Default of Note
U.S. District Court for the Eastern District of New York
X
X
X
Action dismissed without prejudice
LEX Inc d/b/a LEX Business Solutions vs Charys Holding Company
07C-12330-1
Collect amounts due
State Court of Gwinnett County, State of GA
X
X
X
Pending
LVI Facility Services Inc, LVI Environmental Services of New Orleans Inc, LVI
Environmental Services Inc (OK) vs Charys Holding Company, Billy V Ray, Raymond
J Smith and Troy Crochet
07CV7841-7
Plaintiff alleges amount due for restoration services
Superior Court of Dekalb County, State of GA
X
X
X
Awaiting Ruling
Mel Harris vs Charys Holding Company
07-22939-CIV-LENARD/TORRES
Suit on the "Mel Harris Note"
United States District Court Southern District of Florida Miami Division
X
X
X
Pending
National Financial Communications Corp d/b/a
National Financial Network vs Charys Holding Company
07A-0740B-1
Collect amounts due
Superior Court of Gwinnett County, GA
X
X
X
Waiting on authorization to accept settlement of $11,000
Superintendent of Insurance of the State of NY as Liquidator of Realm National
Insurance Company vs Charys
401876/05
Demanding unpaid rent
Supreme Court of the State of New York
X
X
X
The application by the New York Superintendent of Insurance to recover unpaid
rent from Charys was denied by the Court without prejudice.
Wells Fargo Insurance Services Southeast Inc f/k/a Acordia v Charys Holding
Company
07DS126111E
Unpaid fees
State Court of Fulton County, GA
X
X
X
Pending

 
 
Page 43 of 53

--------------------------------------------------------------------------------

 

In Re: Charys Holding Company, Inc.
Case No: 08-10289
Exhibit 9A
Payments Related to Debt Counseling or Bankruptcy

 
Name of Payee
Address
City, State, Zip
Date of Payment
 
Value of Payment/Property
 
AlixPartners, LLP
2000 Town Center, Suite 2400
Southfield, MI 48075
9/24/2007
  $ 150,000  
AlixPartners, LLP
2000 Town Center, Suite 2400
Southfield, MI 48075
10/23/2007
  $ 18,377  
AlixPartners, LLP
2000 Town Center, Suite 2400
Southfield, MI 48075
10/30/2007
  $ 25,000  
AlixPartners, LLP
2000 Town Center, Suite 2400
Southfield, MI 48075
11/1/2007
  $ 141,878  
AlixPartners, LLP
2000 Town Center, Suite 2400
Southfield, MI 48075
11/19/2007
  $ 100,000  
AlixPartners, LLP
2000 Town Center, Suite 2400
Southfield, MI 48075
11/21/2007
  $ 18,685  
AlixPartners, LLP
2000 Town Center, Suite 2400
Southfield, MI 48075
11/27/2007
  $ 126,510  
AlixPartners, LLP
2000 Town Center, Suite 2400
Southfield, MI 48075
12/7/2007
  $ 130,401  
AlixPartners, LLP
2000 Town Center, Suite 2400
Southfield, MI 48075
12/21/2007
  $ 136,015  
AlixPartners, LLP
2000 Town Center, Suite 2400
Southfield, MI 48075
2/1/2008
  $ 75,000  
AlixPartners, LLP
2000 Town Center, Suite 2400
Southfield, MI 48075
2/8/2008
  $ 100,000  
AlixPartners, LLP
2000 Town Center, Suite 2400
Southfield, MI 48075
2/14/2008
  $ 210,371  
AlixPartners, LLP
2000 Town Center, Suite 2400
Southfield, MI 48075
2/14/2008
  $ 31,735  
AlixPartners, LLP Total
        $ 1,263,972  
Andrews Kurth LLP
450 Lexington Avenue
New York, NY 10017
1/29/2008
  $ 50,000  
Andrews Kurth LLP Total
        $ 50,000  
Hades Advisors LLC
113 Jackson Drive
Cresskill, NJ 07626
1/25/2008
  $ 100,000  
Hades Advisors LLC Total
        $ 100,000  
Kurtzman Carson Consultants
1180 Avenue of the Americas, Suite 1400
New York, NY 10036
2/14/2008
  $ 25,000  
Kurtzman Carson Consultants Total
        $ 25,000  
Michael Brenner
1643 N. Harrison Parkway
Sunrise, FL 33323
11/29/2007
  $ 16,917  
Michael Brenner
1643 N. Harrison Parkway
Sunrise, FL 33323
12/7/2007
  $ 50,000  
Michael Brenner
1643 N. Harrison Parkway
Sunrise, FL 33323
12/28/2007
  $ 16,979  
Michael Brenner
1643 N. Harrison Parkway
Sunrise, FL 33323
1/17/2008
  $ 100,000  
Michael Brenner
1643 N. Harrison Parkway
Sunrise, FL 33323
1/17/2008
  $ 8,333  
Michael Brenner
1643 N. Harrison Parkway
Sunrise, FL 33323
1/29/2008
  $ 20,833  
Michael Brenner Total
        $ 213,063  
Milbank, Tweed, Hadley & McCloy LLP
1 Chase Manhattan Plaza
New York, NY 10005-1413
12/3/2007
  $ 75,000  
Milbank, Tweed, Hadley & McCloy LLP
1 Chase Manhattan Plaza
New York, NY 10005-1413
2/14/2008
  $ 780,099  
Milbank, Tweed, Hadley & McCloy LLP Total
        $ 855,099  
Richards, Layton & Finger, P.A.
902 North King Street
Wilmington, DE 19801
2/14/2008
  $ 75,000  
Richards, Layton & Finger, P.A. Total
        $ 75,000  
Sam Del Presto
9 Ryan Lane
Lincroft, NJ 07738
1/4/2008
  $ 10,000  
Sam Del Presto
9 Ryan Lane
Lincroft, NJ 07738
1/16/2008
  $ 10,000  
Sam Del Presto
9 Ryan Lane
Lincroft, NJ 07738
1/31/2008
  $ 5,000  
Sam Del Presto
9 Ryan Lane
Lincroft, NJ 07738
11/21/2007
  $ 50,000  
Sam Del Presto
9 Ryan Lane
Lincroft, NJ 07738
11/30/2007
  $ 5,000  
Sam Del Presto
9 Ryan Lane
Lincroft, NJ 07738
12/7/2007
  $ 5,000  

 
 
Page 44 of 53

--------------------------------------------------------------------------------

 

In Re: Charys Holding Company, Inc.
Case No: 08-10289

Exhibit 9A
Payments Related to Debt Counseling or Bankruptcy

 
Name of Payee
Address
City, State, Zip
Date of Payment
 
Value of Payment/Property
 
Sam Del Presto
9 Ryan Lane
Lincroft, NJ 07738
12/14/2007
  $ 5,000  
Sam Del Presto
9 Ryan Lane
Lincroft, NJ 07738
12/31/2007
  $ 5,000  
Sam Del Presto Total
        $ 95,000  
Source Capital Group, Inc.
276 Post Road West
Westport, CT 06880
1/29/2008
  $ 25,000  
Source Capital Group, Inc. Total
        $ 25,000  
Weil, Gotshal & Manges LLP
767 Fifth Ave.
New York, NY 10153
11/1/2007
  $ 150,000  
Weil, Gotshal & Manges LLP
767 Fifth Ave.
New York, NY 10153
12/7/2007
  $ 100,000  
Weil, Gotshal & Manges LLP
767 Fifth Ave.
New York, NY 10153
12/21/2007
  $ 50,000  
Weil, Gotshal & Manges LLP
767 Fifth Ave.
New York, NY 10153
12/28/2007
  $ 50,000  
Weil, Gotshal & Manges LLP
767 Fifth Ave.
New York, NY 10153
1/19/2008
  $ 75,000  
Weil, Gotshal & Manges LLP
767 Fifth Ave.
New York, NY 10153
2/1/2008
  $ 100,000  
Weil, Gotshal & Manges LLP
767 Fifth Ave.
New York, NY 10153
2/8/2008
  $ 150,000  
Weil, Gotshal & Manges LLP
767 Fifth Ave.
New York, NY 10153
2/14/2008
  $ 175,000  
Weil, Gotshal & Manges LLP
767 Fifth Ave.
New York, NY 10153
2/14/2008
  $ 100,000  
Weil, Gotshal & Manges LLP Total
        $ 950,000  
Grand Total
        $ 3,652,133  

 
 
Page 45 of 53

--------------------------------------------------------------------------------

 

In Re: Charys Holding Company, Inc.
Case No: 08-10289

Exhibit 10A
Other Transfers

 
Name of Transferee
Address
City, State, Zip
Relationship to Debtor
Date of
Transfer
Description of Property
   Number of Shares  
Value of
Property
Alan Streiter
500 West Putnam Avenue
Greenwich, CT 06830
Vendor
2/16/2007
Warrants
    2,212,667  
 Undetermined
Alan Streiter
500 West Putnam Avenue
Greenwich, CT 06830
Vendor
2/16/2007
Warrants
    350,000  
 Undetermined
American Capital Ventures
2875 NE 191 Street, Suite 904
Aventura, FL 33180
Vendor
6/8/2007
Stock Distribution
    175,000  
 Undetermined
Ash Mascarenhas
8880 RIO SAN DIEGO DR,8TH FL
SAN DIEGO CA 92108
Vendor
4/10/2007
Stock Distribution
    31,912  
 Undetermined
Barbara Bates
8130 Cedar Vista Drive
San Antonio, TX 78255
Employee
7/17/2007
Stock Distribution
    7,500  
 Undetermined
Barbara Bates
8130 Cedar Vista Drive
San Antonio, TX 78255
Employee
8/15/2007
Stock Distribution
    5,000  
 Undetermined
Barbara McCoy
886 East Trail Road
Pleasanton, TX 78064
Employee
QTD - Q1 2007
Stock Distribution
    2,083  
 Undetermined
Barbara McCoy
886 East Trail Road
Pleasanton, TX 78064
Employee
QTD - Q2 2007
Stock Distribution
    2,083  
 Undetermined
Benito Banda
11539 Sageking
Houston, TX 77089
Employee
QTD - Q1 2007
Stock Distribution
    250  
 Undetermined
Billy Casper
710 Inglewood
Canyon Lake, TX 78133
Employee
QTD - Q1 2007
Stock Distribution
    250  
 Undetermined
Billy Casper
710 Inglewood
Canyon Lake, TX 78133
Employee
QTD - Q2 2007
Stock Distribution
    250  
 Undetermined
Billy V. Ray Jr.
6345 Glen Oaks Ln
Atlanta, GA 30328
Officer/Director
6/20/2007
Stock Options Exercised
    1,750,000  
 Undetermined
Billy V. Ray Jr.
6345 Glen Oaks Ln
Atlanta, GA 30328
Officer/Director
9/10/2007
Stock Options Exercised
    400,000  
 Undetermined
Blake Stansell
14345 NORTHWEST FWY
HOUSTON TX 77040
Seller of Acquired Company
10/9/2006
Stock Distribution
    53,964  
 Undetermined
Blake Stansell
14345 NORTHWEST FWY
HOUSTON TX 77040
Seller of Acquired Company
10/23/2006
Stock Distribution
    262,974  
 Undetermined
Bobby Oliver
5328 FM 1386
Harwood, TX 78632
Employee
QTD - Q3 2007
Stock Distribution
    5,000  
 Undetermined
Brandt Dozier
17314 SH 249, Suite 230
Houston, TX 77064
Seller of Acquired Company
12/14/2006
Stock Distribution
    10,379  
 Undetermined
Brandt Dozier
17314 SH 249, Suite 230
Houston, TX 77064
Seller of Acquired Company
12/31/2006
Stock Distribution
    80,759  
 Undetermined
Brian Eccher
P. O. Box 1024
Lee, MA 01238
Employee
QTD - Q1 2007
Stock Distribution
    4,166  
 Undetermined
Bruce Caldwell
2820 La Mirada Dr
Vista, CA 92083
Vendor
4/10/2007
Stock Distribution
    63,825  
 Undetermined
Bryan Ensign
16154 Watering Point
San Antonio, TX 78247
Employee
4/30/2006
Stock Distribution
    2,500  
 Undetermined
Bryan Michalsky
14345 NORTHWEST FWY
HOUSTON TX 77040
Seller of Acquired Company
10/9/2006
Stock Distribution
    9,651  
 Undetermined
Bryan Michalsky
14345 NORTHWEST FWY
HOUSTON TX 77040
Seller of Acquired Company
10/23/2006
Stock Distribution
    46,210  
 Undetermined
Carrol Castille
715 Vatican Rd
Lafayette, LA 70503
Seller of Acquired Company
2/20/2007
Stock Distribution
    256,747  
 Undetermined
Castlerigg Master Investment Ltd.
40 W 57th Street, 26th Floor
New York, NY 10019
Lender
5/19/2006
Warrants
    1,000,000  
 Undetermined
Castlerigg Master Investment Ltd.
40 W 57th Street, 26th Floor
New York, NY 10019
Lender
5/19/2006
Warrants
    1,773,333  
 Undetermined
Chad Weigman
14345 NORTHWEST FWY
HOUSTON TX 77040
Seller of Acquired Company
10/9/2006
Stock Distribution
    15,898  
 Undetermined
Chad Weigman
14345 NORTHWEST FWY
HOUSTON TX 77040
Seller of Acquired Company
10/23/2006
Stock Distribution
    76,119  
 Undetermined
Charles Arnold (Basic Investors, Inc)
120 Flagler Ave
New Smyrna Beach, FL 32169
Vendor
8/1/2007
Stock Distribution
    200,000  
 Undetermined
Charles Salsky
17314 SH 249, Suite 230
Houston, TX 77064
Seller of Acquired Company
12/14/2006
Stock Distribution
    2,104  
 Undetermined
Charles Salsky
17314 SH 249, Suite 230
Houston, TX 77064
Seller of Acquired Company
12/31/2006
Stock Distribution
    16,369  
 Undetermined
Christopher Gillig
575 Glen Hampton Dr
Alpharetta, GA 30004
Employee
7/17/2007
Stock Distribution
    15,000  
 Undetermined
Couture Enterprises
4199 Pamal Place
Kennesaw, GA 30144
Vendor
7/17/2007
Stock Distribution
    10,000  
 Undetermined
Christian Marchena
594 Wimbledon Rd NE Apt 5210
Atlanta, GA 30324
Employee
QTD - Q1 2007
Stock Distribution
    6,666  
 Undetermined
Crochet Partners
202 Castle Circle
Port Neches, TX 77651
Insider
5/17/2007
Stock Distribution
    750,000  
 Undetermined
Cypress Advisors
445 Parke Avenue, 10th Floor
New York, NY 10022
Vendor
8/1/2007
Stock Distribution
    165,000  
 Undetermined
Cypress Advisors
445 Parke Avenue, 10th Floor
New York, NY 10022
Vendor
8/1/2007
Stock Distribution
    50,000  
 Undetermined
Dale Brittain
17314 SH 249, Suite 230
Houston, TX 77064
Seller of Acquired Company
12/14/2006
Stock Distribution
    2,104  
 Undetermined
Dale Brittain
17314 SH 249, Suite 230
Houston, TX 77064
Seller of Acquired Company
12/31/2006
Stock Distribution
    16,369  
 Undetermined
Dale Ponder
12005 Summer Meadows
Spring Branch, TX 78070
Vendor
12/14/2006
Stock Distribution
    2,386  
 Undetermined
Dale Ponder
12005 Summer Meadows
Spring Branch, TX 78070
Vendor
12/14/2006
Stock Distribution
    187  
 Undetermined
Dale Ponder
12005 Summer Meadows
Spring Branch, TX 78070
Vendor
12/14/2006
Stock Distribution
    2,567  
 Undetermined
Dale Ponder
12005 Summer Meadows
Spring Branch, TX 78070
Vendor
5/17/2007
Stock Distribution
    4,557  
 Undetermined
Dale Ponder
12005 Summer Meadows
Spring Branch, TX 78070
Vendor
2/13/2007
Stock Distribution
    4,728  
 Undetermined
Dale Ponder
12005 Summer Meadows
Spring Branch, TX 78070
Vendor
9/18/2007
Stock Distribution
    4,461  
 Undetermined
Daryl Paduska
17314 SH 249, Suite 230
Houston, TX 77064
Seller of Acquired Company
12/14/2006
Stock Distribution
    2,104  
 Undetermined
Daryl Paduska
17314 SH 249, Suite 230
Houston, TX 77064
Seller of Acquired Company
12/31/2006
Stock Distribution
    16,369  
 Undetermined

 
 
Page 46 of 53

--------------------------------------------------------------------------------

 

In Re: Charys Holding Company, Inc.
Case No: 08-10289

Exhibit 10A
Other Transfers

 
Name of Transferee
Address
City, State, Zip
Relationship to Debtor
Date of Transfer
Description of Property
  Number of Shares    
Value of
Property
Daryn Ebrecht
14345 NORTHWEST FWY
HOUSTON TX 77040
Seller of Acquired Company
10/9/2006
Stock Distribution
    138,146  
 Undetermined
Daryn Ebrecht
14345 NORTHWEST FWY
HOUSTON TX 77040
Seller of Acquired Company
10/23/2006
Stock Distribution
    670,792  
 Undetermined
David Ennis
7714 Apple Green
San Antonio, TX 78240
Employee
QTD - Q1 2007
Stock Distribution
    1,166  
 Undetermined
David Ennis
7714 Apple Green
San Antonio, TX 78240
Employee
QTD - Q2 2007
Stock Distribution
    1,166  
 Undetermined
David Marroquin
13714 Topaz Lake
Helotes, TX 78023
Employee
4/30/2006
Stock Distribution
    250  
 Undetermined
David McClure
300 Stonington Way
Taylors, SC 29687
Employee
QTD - Q2 2007
Stock Distribution
    6,666  
 Undetermined
David McClure
300 Stonington Way
Taylors, SC 29687
Employee
QTD - Q3 2007
Stock Distribution
    6,666  
 Undetermined
David Reynolds
2520 Cove Brook
Schertz, TX 78154
Employee
QTD - Q2 2007
Stock Distribution
    8,322  
 Undetermined
Del Presto/Yoru Equity Advisors
9 Ryan Lane
Lincroft, NJ 07738
Vendor
4/11/2006
Stock Distribution
    57,500  
 Undetermined
Douglas Topkis
43 W 64th Street, Apt. 8A
New York, NY 10023
Vendor
7/13/2006
Stock Distribution/Warrants Exercised
    250,000  
 Undetermined
Douglas Topkis
43 W 64th Street, Apt. 8A
New York, NY 10023
Vendor
2/28/2007
Stock Distribution
    248,819  
 Undetermined
E. Blum
19 Rose Ave.
N. Caldwell, NJ 07006
Vendor
5/19/2006
Stock Distribution
    40,000  
 Undetermined
E. Kipperman
335 Kettleton Rd
Southboro, CT 00488
Vendor
2/16/2006
Stock Distribution
    5,000  
 Undetermined
Edwin and Tammy Rock
1315 County Rd, 315-C
Green Cove Springs, FL 32043
Vendor
3/7/2007
Stock Distribution
    456,147  
 Undetermined
Enable Growth Partners
One Ferry Building, Suite 255
San Francisco, CA 94111
Lender
5/19/2006
Warrants
    1,000,000  
 Undetermined
Enable Growth Partners
One Ferry Building, Suite 255
San Francisco, CA 94111
Lender
5/19/2006
Warrants
    1,773,333  
 Undetermined
Enable Opportunity Partners
One Ferry Building, Suite 255
San Francisco, CA 94111
Lender
5/19/2006
Warrants
    200,000  
 Undetermined
Enable Opportunity Partners
One Ferry Building, Suite 255
San Francisco, CA 94111
Lender
5/19/2006
Warrants
    354,667  
 Undetermined
Encarnacion Salinas
P. O. Box 241926
San Antonio, TX 78224
Employee
4/30/2006
Stock Distribution
    248  
 Undetermined
Eric Goodwin
17314 SH 249, Suite 230
Houston, TX 77064
Seller of Acquired Company
12/14/2006
Stock Distribution
    2,104  
 Undetermined
Eric Goodwin
17314 SH 249, Suite 230
Houston, TX 77064
Seller of Acquired Company
12/31/2006
Stock Distribution
    16,369  
 Undetermined
Evan Blum
19 Rose Ave.
N. Caldwell, NJ 07006
Vendor
2/27/2007
Stock Distribution
    40,000  
 Undetermined
F. Zubrowski
8880 RIO SAN DIEGO DR,8TH FL
SAN DIEGO CA 92108
Vendor
11/20/2006
Stock Distribution
    31,912  
 Undetermined
Felix Villareal
4914 Fortuna Place
San Antonio, TX 78237
Employee
9/17/2007
Stock Distribution
    500  
 Undetermined
Felix Villareal
4914 Fortuna Place
San Antonio, TX 78237
Employee
QTD - Q1 2007
Stock Distribution
    250  
 Undetermined
Floyd Ponder
12005 Summer Meadows
Spring Branch, TX 78070
Employee
QTD - Q1 2007
Stock Distribution
    8,333  
 Undetermined
Ford Clark
17314 SH 249, Suite 230
Houston, TX 77064
Seller of Acquired Company
12/14/2006
Stock Distribution
    93,505  
 Undetermined
Ford Clark
17314 SH 249, Suite 230
Houston, TX 77064
Seller of Acquired Company
12/31/2006
Stock Distribution
    727,563  
 Undetermined
Fort Mason Master
Four Embarcadero Center, Suite 2050
San Francisco, CA 94111
Lender
8/30/2006
Warrants
    1,789,573  
 Undetermined
Fort Mason Master
Four Embarcadero Center, Suite 2050
San Francisco, CA 94111
Lender
8/30/2006
Warrants
    178,957  
 Undetermined
Fort Mason Master
Four Embarcadero Center, Suite 2050
San Francisco, CA 94111
Lender
12/7/2006
Warrants
    1,460,822  
 Undetermined
Fort Mason Master
Four Embarcadero Center, Suite 2050
San Francisco, CA 94111
Lender
12/7/2006
Warrants
    1,095,616  
 Undetermined
Fort Mason Master
Four Embarcadero Center, Suite 2050
San Francisco, CA 94111
Lender
12/7/2006
Warrants
    1,095,616  
 Undetermined
Fort Mason Master
Four Embarcadero Center, Suite 2050
San Francisco, CA 94111
Lender
12/7/2006
Warrants
    1,095,616  
 Undetermined
Fort Mason Master
Four Embarcadero Center, Suite 2050
San Francisco, CA 94111
Lender
8/30/2006
Warrants
    1,916,036  
 Undetermined
Fort Mason Partners
Four Embarcadero Center, Suite 2050
San Francisco, CA 94111
Lender
8/30/2006
Warrants
    116,053  
 Undetermined
Fort Mason Partners
Four Embarcadero Center, Suite 2050
San Francisco, CA 94111
Lender
8/30/2006
Warrants
    11,605  
 Undetermined
Fort Mason Partners
Four Embarcadero Center, Suite 2050
San Francisco, CA 94111
Lender
12/7/2006
Warrants
    94,733  
 Undetermined
Fort Mason Partners
Four Embarcadero Center, Suite 2050
San Francisco, CA 94111
Lender
12/7/2006
Warrants
    71,050  
 Undetermined
Fort Mason Partners
Four Embarcadero Center, Suite 2050
San Francisco, CA 94111
Lender
12/7/2006
Warrants
    71,050  
 Undetermined
Fort Mason Partners
Four Embarcadero Center, Suite 2050
San Francisco, CA 94111
Lender
12/7/2006
Warrants
    71,050  
 Undetermined
Fort Mason Partners
Four Embarcadero Center, Suite 2050
San Francisco, CA 94111
Lender
8/30/2006
Warrants
    124,254  
 Undetermined
Frank Pelligrino
213 Sage Hollow Rd
Guilford, CT 06437
Vendor
11/10/2006
Stock Distribution
    50,000  
 Undetermined
Fred Novak
1120 MacArthur Drive #1907
Carrolton, TX 75007
Employee
QTD - Q3 2007
Stock Distribution
    2,332  
 Undetermined
Frost Bank
P.O. Box 1600
San Antonio, TX 78296
Lender
6/8/2006
Stock Distribution
    400,000  
 Undetermined
Greg A. Buchholz
600 Gantt Road
Canton, GA 30115
Vendor
5/18/2007
Stock Distribution
    8,000  
 Undetermined
Greg A. Buchholz
600 Gantt Road
Canton, GA 30115
Vendor
5/30/2007
Stock Distribution
    253,658  
 Undetermined

 
 
Page 47 of 53

--------------------------------------------------------------------------------

 


In Re: Charys Holding Company, Inc.
Case No: 08-10289

Exhibit 10A
Other Transfers

 
Name of Transferee
Address
City, State, Zip
Relationship to Debtor
Date of Transfer
Description of Property
  Number of Shares    
Value of
Property
G. Taylor
265 Harper Road
Dry Fork, VA 24549
Vendor
11/27/2006
Stock Distribution
    40,000  
 Undetermined
GCA Strategies Investment Fund
488 Madison Avenue
New York, NY 10022
Lender
8/30/2006
Warrants
    254,084  
 Undetermined
GCA Strategies Investment Fund
488 Madison Avenue
New York, NY 10022
Lender
8/30/2006
Warrants
    25,408  
 Undetermined
GCA Strategies Investment Fund
488 Madison Avenue
New York, NY 10022
Lender
8/30/2006
Warrants
    272,040  
 Undetermined
Gottbetter Capital Master, Ltd.
488 Madison Avenue
New York, NY 10022
Lender
5/19/2006
Warrants
    1,666,666  
 Undetermined
Gottbetter Capital Master, Ltd.
488 Madison Avenue
New York, NY 10022
Lender
8/30/2006
Warrants
    254,084  
 Undetermined
Gottbetter Capital Master, Ltd.
488 Madison Avenue
New York, NY 10022
Lender
8/30/2006
Warrants
    25,408  
 Undetermined
Gottbetter Capital Master, Ltd.
488 Madison Avenue
New York, NY 10022
Lender
5/19/2006
Warrants
    2,955,554  
 Undetermined
Gottbetter Capital Master, Ltd.
488 Madison Avenue
New York, NY 10022
Lender
8/30/2006
Warrants
    272,040  
 Undetermined
Greater Bay Bancorp
1900 University Ave
E Paolo Alto, CA 94303
Lender
3/6/2007
Stock Distribution/Warrants Exercised
    79,532  
 Undetermined
Greater Bay Bank N.A.
1900 University Ave
E Paolo Alto, CA 94303
Lender
11/2/2006
Stock Distribution/Warrants Exercised
    630,499  
 Undetermined
Greater Bay Bank N.A.
1900 University Ave
E Paolo Alto, CA 94303
Lender
3/13/2006
Warrants
    28,400  
 Undetermined
Greater Bay Bank N.A.
1900 University Ave
E Paolo Alto, CA 94303
Lender
8/10/2006
Stock Distribution/Warrants Exercised
    200,000  
 Undetermined
Greater Bay Foundation
1900 University Ave
E Paolo Alto, CA 94303
Lender
3/6/2007
Stock Distribution
    79,532  
 Undetermined
Gregory Buchholz
600 Gantt Road
Canton, GA 30115
Employee
3/5/2007
Stock Distribution
    42,000  
 Undetermined
Growth Mgmt.
21205 Yacht Club Dr #1802
Aventura, FL 33180
Vendor
11/17/2006
Stock Distribution
    375,000  
 Undetermined
Gunn Allen Financial, Inc.
5002 W. Waters Ave.
Tampa, FL 33634
Vendor
6/9/2006
Stock Distribution
    750,000  
 Undetermined
Gunn Allen Financial, Inc.
5002 W. Waters Ave.
Tampa, FL 33634
Vendor
8/31/2006
Warrants
    196,850  
 Undetermined
Henry Martin
1745 Mission Valley Rd. #6
New Braunfels, TX 78132
Employee
QTD - Q2 2007
Stock Distribution
    500  
 Undetermined
Henry Wilkins
P. O. Box 1154
Helotes, TX 78023
Employee
QTD - Q1 2007
Stock Distribution
    2,500  
 Undetermined
Highgate House Funds, LTD
488 Madison Avenue
New York, NY 10022
Lender
4/20/2006
Stock Distribution
    750,000  
 Undetermined
Highgate House Funds, LTD
488 Madison Avenue
New York, NY 10022
Lender
5/22/2006
Stock Distribution
    216,370  
 Undetermined
Highgate House Funds, LTD
488 Madison Avenue
New York, NY 10022
Lender
11/20/2007
Stock Distribution
    196,810  
 Undetermined
Highgate House Funds, LTD
488 Madison Avenue
New York, NY 10022
Lender
11/20/2007
Stock Distribution
    196,810  
 Undetermined
Highgate House Funds, LTD
488 Madison Avenue
New York, NY 10022
Lender
11/20/2007
Stock Distribution
    196,810  
 Undetermined
Hubert Yarborough
315 Stewart St
Greenville, SC 29605
Employee
QTD - Q1 2007
Stock Distribution
    6,666  
 Undetermined
Imperium Master Fund, LTD
153 East 53rd Street
New York, NY 10022
Lender
11/10/2006
Warrants
    551,531  
 Undetermined
J Alan Shaw
1750 Founders Pkwy, Suite 180
Alpharetta, GA 30004
Seller of Acquired Company
6/5/2006
Stock Distribution
    65,000  
 Undetermined
J. Gourley
20000 E Country Club Dr #410
Miami, FL 33180
Vendor
5/19/2006
Stock Distribution
    250,000  
 Undetermined
James Carlson
8202 Sabinoso Drive
Helotes, TX 78023
Employee
4/30/2006
Stock Distribution
    250  
 Undetermined
James Clark
17314 SH 249, Suite 230
Houston, TX 77064
Seller of Acquired Company
12/14/2006
Stock Distribution
    20,759  
 Undetermined
James Clark
17314 SH 249, Suite 230
Houston, TX 77064
Seller of Acquired Company
12/31/2006
Stock Distribution
    161,518  
 Undetermined
James Lummus
17314 SH 249, Suite 230
Houston, TX 77064
Seller of Acquired Company
12/14/2006
Stock Distribution
    2,104  
 Undetermined
James Lummus
17314 SH 249, Suite 230
Houston, TX 77064
Seller of Acquired Company
12/31/2006
Stock Distribution
    16,369  
 Undetermined
James Scaife
14345 NORTHWEST FWY
HOUSTON TX 77040
Seller of Acquired Company
10/9/2006
Stock Distribution
    17,243  
 Undetermined
James Scaife
14345 NORTHWEST FWY
HOUSTON TX 77040
Seller of Acquired Company
10/23/2006
Stock Distribution
    77,462  
 Undetermined
Jane Branham
95 Forest lake Drive
Simpsonville, SC 29681
Employee
9/14/2007
Stock Distribution
    2,500  
 Undetermined
Jane Branham
95 Forest lake Drive
Simpsonville, SC 29681
Employee
QTD - Q3 2007
Stock Distribution
    5,000  
 Undetermined
Janet Risher
P.O. Box 250
Rancho Santa Fe, CA 92067
Vendor
6/28/2007
Stock Distribution
    200,000  
 Undetermined
Janet Risher
P.O. Box 250
Rancho Santa Fe, CA 92067
Vendor
2/13/2008
Stock Distribution
    912,668  
 Undetermined
Janet Risher
P.O. Box 250
Rancho Santa Fe, CA 92067
Vendor
12/4/2008
Stock Distribution
    100,000  
 Undetermined
Jay Gaudet
17655 Henderson Pass #636
San Antonio, TX 78232
Employee
4/30/2006
Stock Distribution
    250  
 Undetermined
Jeanne Bassetti Jullien
17314 SH 249, Suite 230
Houston, TX 77064
Seller of Acquired Company
12/14/2006
Stock Distribution
    2,104  
 Undetermined
Jeanne Bassetti Jullien
17314 SH 249, Suite 230
Houston, TX 77064
Seller of Acquired Company
12/31/2006
Stock Distribution
    16,369  
 Undetermined
Jeffrey Clark
17314 SH 249, Suite 230
Houston, TX 77064
Seller of Acquired Company
12/14/2006
Stock Distribution
    2,104  
 Undetermined
Jeffrey Clark
17314 SH 249, Suite 230
Houston, TX 77064
Seller of Acquired Company
12/31/2006
Stock Distribution
    16,369  
 Undetermined
Jerry J. Harrison
4687 Jefferson Township Lane
Marietta, GA 30066
Vendor
5/18/2007
Stock Distribution
    25,000  
 Undetermined
Jerry J. Harrison
4687 Jefferson Township Lane
Marietta, GA 30066
Vendor
5/30/2007
Stock Distribution
    253,658  
 Undetermined
Jerry J. Harrison
4687 Jefferson Township Lane
Marietta, GA 30066
Employee
3/5/2007
Stock Distribution
    25,000  
 Undetermined
Jimmy Taylor
23 Queens Heath
San Antonio, TX 78257
Employee
3/5/2007
Stock Distribution
    100,000  
 Undetermined
Jimmy Villalobos
11936 Paseo Fuerte
El Cajon, CA 92020
Vendor
4/10/2007
Stock Distribution
    63,825  
 Undetermined

 
 
Page 48 of 53

--------------------------------------------------------------------------------

 

In Re: Charys Holding Company, Inc.
Case No: 08-10289

Exhibit 10A
Other Transfers

 
Name of Transferee
Address
City, State, Zip
Relationship to Debtor
Date of Transfer
Description of Property
  Number of Shares    
Value of
Property
John Jordan
2122 S El Camino Real Suite E
San Clemente, CA 92672
Vendor
4/10/2007
Stock Distribution
    63,825  
 Undetermined
John Marroquin
8917 Hambledon Drive
San Antonio, TX 78250
Employee
4/30/2006
Stock Distribution
    250  
 Undetermined
Johnny Slaughter
14345 NORTHWEST FWY
HOUSTON TX 77040
Seller of Acquired Company
10/9/2006
Stock Distribution
    4,855  
 Undetermined
Johnny Slaughter
14345 NORTHWEST FWY
HOUSTON TX 77040
Seller of Acquired Company
10/23/2006
Stock Distribution
    36,860  
 Undetermined
Jon Carlson
12119 Branding Point
Helotes, TX 78023
Employee
4/30/2006
Stock Distribution
    4,166  
 Undetermined
Joseph Gourlay
20000 E Country Club Dr #410
Miami, FL 33180
Vendor
7/26/2006
Stock Distribution
    50,000  
 Undetermined
Joseph Gourlay
20000 E Country Club Dr #410
Miami, FL 33180
Vendor
10/20/2006
Stock Distribution
    225,000  
 Undetermined
Julia Bagwell
4314 Greenpond Road
Gray Court, SC 29645
Employee
QTD - Q2 2007
Stock Distribution
    2,000  
 Undetermined
Julie Mock
42 Briarcliff Dr
Greenville, SC 29607
Employee
QTD - Q1 2007
Stock Distribution
    5,000  
 Undetermined
Julie Mock
42 Briarcliff Dr
Greenville, SC 29607
Employee
QTD - Q2 2007
Stock Distribution
    5,000  
 Undetermined
Justin Givens
17655 Henderson Pass Apt. 636
San Antonio, TX 78232
Employee
4/30/2006
Stock Distribution
    250  
 Undetermined
Keith Houston
6305 Green Top Drive
San Antonio, TX 78233
Employee
4/30/2006
Stock Distribution
    250  
 Undetermined
Kelli Harvey
115 Thomas St
Greenville, SC 29617
Employee
4/4/2007
Stock Distribution
    2,000  
 Undetermined
Kelli Harvey
115 Thomas St
Greenville, SC 29617
Employee
8/17/2007
Stock Distribution
    2,000  
 Undetermined
Kelli Harvey
115 Thomas St
Greenville, SC 29617
Employee
QTD - Q3 2007
Stock Distribution
    2,000  
 Undetermined
Kenneth Riner
17314 SH 249, Suite 230
Houston, TX 77064
Seller of Acquired Company
12/14/2006
Stock Distribution
    5,190  
 Undetermined
Kenneth Riner
17314 SH 249, Suite 230
Houston, TX 77064
Seller of Acquired Company
12/31/2006
Stock Distribution
    40,381  
 Undetermined
Kenneth T. Brown
106 Clove Court
Longwood, FL 32750
Vendor
3/8/2007
Stock Distribution
    5,000  
 Undetermined
L. Hogue
2035 Edenton Trail
Evans, GA 30809
Vendor
12/18/2006
Stock Distribution
    9,800  
 Undetermined
Larry Champlin
11926 Mesquite Mesa
San Antonio, TX 78249
Employee
4/30/2006
Stock Distribution
    250  
 Undetermined
Larry Seals
12005 Summer Meadows
Spring Branch, TX 78070
Employee
QTD - Q1 2007
Stock Distribution
    250  
 Undetermined
Larry Seals
12005 Summer Meadows
Spring Branch, TX 78070
Employee
QTD - Q2 2007
Stock Distribution
    250  
 Undetermined
Lee Yarborough
315 Stewart St
Greenville, SC 29605
Vendor
7/19/2007
Stock Distribution
    44,615  
 Undetermined
Lesley Morgan
3650 Highcliff Drive
San Antonio, TX 78218
Employee
4/30/2006
Stock Distribution
    666  
 Undetermined
Lesley Morgan
3650 Highcliff Drive
San Antonio, TX 78218
Employee
8/9/2007
Stock Distribution
    668  
 Undetermined
Lesley Morgan
3650 Highcliff Drive
San Antonio, TX 78218
Employee
QTD - Q2 2007
Stock Distribution
    666  
 Undetermined
Lori Mitchell
537 West Broussard Road
Lafayette, LA 70506
Seller of Acquired Company
2/20/2007
Stock Distribution
    326,769  
 Undetermined
Lumberman
1200 FINDLEY RD STE 250
DULUTH GA 30097
Legal Settlement
12/21/2006
Stock Distribution
    500,000  
 Undetermined
Lynn Satko
472 Daniels Rd.
North Adams, MA 01247
Employee
4/30/2006
Stock Distribution
    666  
 Undetermined
M. Gore
13355 Noel Road LB 48
Dallas, TX 75240
Vendor
1/19/2007
Stock Distribution
    25,000  
 Undetermined
M. Gore
13355 Noel Road LB 48
Dallas, TX 75240
Vendor
5/10/2007
Stock Distribution
    35,000  
 Undetermined
M. Novak
22374 Fossil Ridge
San Antonio, TX 78261
Vendor
12/14/2006
Stock Distribution
    20,000  
 Undetermined
Marco Carmona
387 Hatcher Avenue
San Antonio, TX 78223
Employee
QTD - Q1 2007
Stock Distribution
    250  
 Undetermined
Marco Carmona
387 Hatcher Avenue
San Antonio, TX 78223
Employee
QTD - Q2 2007
Stock Distribution
    250  
 Undetermined
Maria Guerrero
1242 Hammond
San Antonio, TX 78210
Employee
QTD - Q1 2007
Stock Distribution
    3,333  
 Undetermined
Mark Suber
17314 SH 249, Suite 230
Houston, TX 77064
Seller of Acquired Company
12/14/2006
Stock Distribution
    6,218  
 Undetermined
Mark Suber
17314 SH 249, Suite 230
Houston, TX 77064
Seller of Acquired Company
12/31/2006
Stock Distribution
    48,383  
 Undetermined
Matthew Mitchell
537 West Broussard Road
Lafayette, LA 70506
Seller of Acquired Company
2/20/2007
Stock Distribution
    72,939  
 Undetermined
McMahan Securities Co., L.P.
500 West Putnam Avenue
Greenwich, CT 06830
Vendor
2/16/2007
Warrants
    3,687,778  
 Undetermined
McMahan Securities Co., L.P.
500 West Putnam Avenue
Greenwich, CT 06830
Vendor
2/16/2007
Warrants
    583,333  
 Undetermined
McMahan Securities Co., L.P. (Cede & Co.)
500 West Putnam Avenue
Greenwich, CT 06830
Lender
2/16/2007
Warrants
    67,083,227  
 Undetermined
McMahan Securities Co., L.P. (Cede & Co.)
500 West Putnam Avenue
Greenwich, CT 06830
Lender
2/16/2007
Warrants
    67,083,227  
 Undetermined
Mel Harris
10800 Biscayne Blvd
Miami, FL 33161
Lender
1/22/2007
Stock Distribution
    100,000  
 Undetermined
Mel Harris
10800 Biscayne Blvd
Miami, FL 33161
Lender
1/24/2007
Stock Distribution
    100,000  
 Undetermined
Mel Harris
10800 Biscayne Blvd, PH
Miami, FL 33161
Lender
5/26/2006
Stock Distribution
    782,500  
 Undetermined

 
 
Page 49 of 53

--------------------------------------------------------------------------------

 

In Re: Charys Holding Company, Inc.
Case No: 08-10289

Exhibit 10A
Other Transfers

 
Name of Transferee
Address
City, State, Zip
Relationship to Debtor
Date of Transfer
Description of Property
  Number of Shares    
Value of
Property
Mel Harris
10800 Biscayne Blvd
Miami, FL 33161
Lender
10/9/2006
Stock Distribution
    479,805  
 Undetermined
Mel Harris
10800 Biscayne Blvd
Miami, FL 33161
Lender
5/1/2006
Warrants
    33,334  
 Undetermined
Mel Harris
10800 Biscayne Blvd, PH
Miami, FL 33161
Lender
1/24/2007
Warrants
    125,000  
 Undetermined
Melysa Austin
17314 SH 249, Suite 230
Houston, TX 77064
Seller of Acquired Company
12/14/2006
Stock Distribution
    46,754  
 Undetermined
Melysa Austin
17314 SH 249, Suite 230
Houston, TX 77064
Seller of Acquired Company
12/31/2006
Stock Distribution
    363,782  
 Undetermined
Michael Bailey
2738 High Falls Road
Griffin, GA 30223
Vendor
6/19/2007
Stock Distribution
    110,000  
 Undetermined
Michael Bailey
2738 High Falls Road
Griffin, GA 30223
Vendor
7/25/2007
Stock Distribution
    285,000  
 Undetermined
Michael F. Thomas
3611 Jackson Pointe Dr
Louisville, TN 37777
Vendor
5/17/2007
Warrants
    200,000  
 Undetermined
Michael Ginnelly
2635 Spring Canyon
San Antonio, TX 78232
Employee
QTD - Q1 2007
Stock Distribution
    250  
 Undetermined
Michael Novak
22374 Fossil Ridge
San Antonio, TX 78261
Vendor
3/21/2007
Stock Distribution
    20,000  
 Undetermined
Michael Thomas
3611 Jackson Pointe Dr
Louisville, TN 37777
Vendor
10/26/2006
Stock Distribution
    250,000  
 Undetermined
Michael Thomas
3611 Jackson Pointe Dr
Louisville, TN 37777
Vendor
3/29/2007
Stock Distribution
    80,000  
 Undetermined
Michael Tomlin
13740 Southton Road
San Antonio, TX 78223
Employee
8/13/2007
Stock Distribution
    2,288  
 Undetermined
Michael Tomlin
13740 Southton Road
San Antonio, TX 78223
Employee
QTD - Q1 2007
Stock Distribution
    1,166  
 Undetermined
Micheal Novak
22374 Fossil Ridge
San Antonio, TX 78261
Vendor
7/17/2007
Stock Distribution
    20,000  
 Undetermined
Mirador
5499 N. Federal Hwy., Suite D
Boca Raton, FL 33487
Vendor
6/20/2007
Stock Distribution
    300,000  
 Undetermined
Mohammad Hannan
3811 Bennington Way
San Antonio, TX 78261
Employee
QTD - Q1 2007
Stock Distribution
    1,666  
 Undetermined
Mohammad Hannan
3811 Bennington Way
San Antonio, TX 78261
Employee
QTD - Q2 2007
Stock Distribution
    1,666  
 Undetermined
Morgan Delucia
6452 Madison Drive
Atlanta, GA 30346
Vendor
6/8/2007
Stock Distribution
    65,000  
 Undetermined
Morgan Delucia
6452 Madison Drive
Atlanta, GA 30346
Vendor
6/8/2007
Stock Distribution
    10,000  
 Undetermined
Morris Gore
13355 Noel Road LB 48
Dallas, TX 75240
Vendor
8/15/2007
Stock Distribution
    57,000  
 Undetermined
New Century Capital
1111 Great Neck Road Suite 217
Great Neck, NY 11021
Vendor
8/25/2006
Stock Distribution
    1,300,000  
 Undetermined
New Century Capital Consultants
1111 Great Neck Road Suite 217
Great Neck, NY 11021
Vendor
3/22/2007
Stock Distribution
    1,500,000  
 Undetermined
New Stream Commercial Finance
38C Grove Street
Ridgefield, CT 06877
Lender
8/28/2006
Warrants
    2,000,000  
 Undetermined
New Stream Commercial Finance
38C Grove Street
Ridgefield, CT 06877
Lender
11/8/2006
Warrants
    600,000  
 Undetermined
Nicole Andrepont
17314 SH 249, Suite 230
Houston, TX 77064
Seller of Acquired Company
12/14/2006
Stock Distribution
    5,190  
 Undetermined
Nicole Andrepont
17314 SH 249, Suite 230
Houston, TX 77064
Seller of Acquired Company
12/31/2006
Stock Distribution
    40,381  
 Undetermined
Norman Reynolds
815 Walker St Suite 1250
Houston, TX 77002
Vendor
6/5/2006
Stock Distribution
    6,800  
 Undetermined
Norman Reynolds
815 Walker St Suite 1250
Houston, TX 77002
Vendor
11/30/2006
Stock Distribution
    24,500  
 Undetermined
Norman Reynolds
815 Walker St Suite 1250
Houston, TX 77002
Vendor
1/16/2007
Stock Distribution
    56,000  
 Undetermined
Norman Reynolds
815 Walker St Suite 1250
Houston, TX 77002
Vendor
3/26/2007
Stock Distribution
    59,000  
 Undetermined
Norman Reynolds
815 Walker St Suite 1250
Houston, TX 77002
Vendor
4/12/2007
Stock Distribution
    50,000  
 Undetermined
Norman Reynolds
815 Walker St Suite 1250
Houston, TX 77002
Vendor
6/5/2007
Stock Distribution
    50,000  
 Undetermined
Norman Reynolds
815 Walker St Suite 1250
Houston, TX 77002
Vendor
7/20/2007
Stock Distribution
    69,000  
 Undetermined
Norman Reynolds
815 Walker St Suite 1250
Houston, TX 77002
Vendor
7/24/2006
Stock Distribution
    24,400  
 Undetermined
Norman Reynolds
815 Walker St Suite 1250
Houston, TX 77002
Vendor
10/3/2006
Stock Distribution
    18,500  
 Undetermined
Norman Reynolds
815 Walker St Suite 1250
Houston, TX 77002
Vendor
8/14/2007
Stock Distribution
    75,000  
 Undetermined
Norman Reynolds
815 Walker St Suite 1250
Houston, TX 77002
Vendor
8/15/2007
Stock Distribution
    25,000  
 Undetermined
Opal Limited
P. O. Box N-1808
Nassau, Bahamas
Lender
12/7/2006
Warrants
    150,000  
 Undetermined
Opal Limited
P. O. Box N-1808
Nassau, Bahamas
Legal Settlement
7/24/2007
Stock Distribution
    293,381  
 Undetermined
Patti Miller
17314 SH 249, Suite 230
Houston, TX 77064
Seller of Acquired Company
12/14/2006
Stock Distribution
    2,104  
 Undetermined
Patti Miller
17314 SH 249, Suite 230
Houston, TX 77064
Seller of Acquired Company
12/31/2006
Stock Distribution
    16,369  
 Undetermined
Paul Ferandell
2820 La Mirada Dr
Vista, CA 92083
Vendor
4/10/2007
Stock Distribution
    63,825  
 Undetermined
PCM II, LLC
623 Fifth Avenue, 32nd Floor
New York, NY 10022
Lender
8/30/2006
Warrants
    2,540,835  
 Undetermined
PCM II, LLC
623 Fifth Avenue, 32nd Floor
New York, NY 10022
Lender
8/30/2006
Warrants
    254,082  
 Undetermined
PCM II, LLC
623 Fifth Avenue, 32nd Floor
New York, NY 10022
Lender
8/30/2006
Warrants
    2,720,389  
 Undetermined
Pete Bell
14345 NORTHWEST FWY
HOUSTON TX 77040
Seller of Acquired Company
10/9/2006
Stock Distribution
    138,146  
 Undetermined
Pete Bell
14345 NORTHWEST FWY
HOUSTON TX 77040
Seller of Acquired Company
10/23/2006
Stock Distribution
    670,792  
 Undetermined
Pierce Diversified Strategy Master Fund
One Ferry Building, Suite 255
San Francisco, CA 94111
Lender
5/19/2006
Warrants
    133,333  
 Undetermined
Pierce Diversified Strategy Master Fund
One Ferry Building, Suite 255
San Francisco, CA 94111
Lender
5/19/2006
Warrants
    236,444  
 Undetermined
Posner , Posner & Harris Note
10800 Biscayne Blvd, Suite 350
Miami, FL 33161
Lender
5/1/2006
Stock Distribution
    249,999  
 Undetermined

 
 
Page 50 of 53

--------------------------------------------------------------------------------

 

In Re: Charys Holding Company, Inc.
Case No: 08-10289

Exhibit 10A
Other Transfers

 
Name of Transferee
Address
City, State, Zip
Relationship to Debtor
Date of Transfer
Description of Property
  Number of Shares    
Value of
Property
Randall Thompson
14345 NORTHWEST FWY
HOUSTON TX 77040
Seller of Acquired Company
10/9/2006
Stock Distribution
    17,243  
 Undetermined
Randall Thompson
14345 NORTHWEST FWY
HOUSTON TX 77040
Seller of Acquired Company
10/23/2006
Stock Distribution
    77,462  
 Undetermined
Richard Chancis
2600 Island Blvd Apt 1806
Aventura, FL 33160
Vendor
5/14/2007
Stock Distribution
    50,000  
 Undetermined
Richard Chancis
2600 Island Blvd Apt 1806
Aventura, FL 33160
Vendor
2/5/2007
Stock Distribution
    50,000  
 Undetermined
Richard Chancis
2600 Island Blvd Apt 1806
Aventura, FL 33160
Vendor
3/7/2007
Stock Distribution
    50,000  
 Undetermined
Richard Chancis
2600 Island Blvd Apt 1806
Aventura, FL 33160
Vendor
3/28/2007
Stock Distribution
    50,000  
 Undetermined
Richard Davila
13911 Grove Patch
San Antonio, TX 78247
Employee
QTD - Q1 2007
Stock Distribution
    250  
 Undetermined
Richard Davila
13911 Grove Patch
San Antonio, TX 78247
Employee
QTD - Q2 2007
Stock Distribution
    250  
 Undetermined
Richard Mangiarelli
P.O. Box 250
Rancho Santa Fe, CA 92067
Director
4/28/2006
Stock Distribution
    65,000  
 Undetermined
Richard Schmidt
2076 Hidden Springs Dr
El Cajon, CA 92019
Vendor
11/17/2006
Stock Distribution
    100,000  
 Undetermined
Richard Schmidt
2076 Hidden Springs Dr
El Cajon, CA 92019
Vendor
2/9/2007
Stock Distribution
    100,000  
 Undetermined
Richard Schmidt
2076 Hidden Springs Dr
El Cajon, CA 92019
Vendor
7/3/2007
Stock Distribution
    100,000  
 Undetermined
Richard Schmidt
2076 Hidden Springs Dr
El Cajon, CA 92019
Vendor
11/30/2007
Stock Distribution
    100,000  
 Undetermined
Richard Schmidt
2076 Hidden Springs Dr
El Cajon, CA 92019
Vendor
1/28/2008
Stock Distribution
    812,668  
 Undetermined
Robert Gavin
76 Howe Road
Pittsfield, MA 01201
Employee
QTD - Q2 2007
Stock Distribution
    1,166  
 Undetermined
Robert Newell
976 E. Governor Rd.
Hershey, PA 17033
Vendor
8/15/2007
Stock Distribution
    50,000  
 Undetermined
Rock Creek Equity Holdings
1750 Founders Pkwy, Suite 180
Alpharetta, GA 30004
Seller of Acquired Company
6/5/2006
Stock Distribution
    1,250,000  
 Undetermined
Rockie Rish
8606 Sedona Circle
Helotes, TX 78023
Employee
4/30/2006
Stock Distribution
    6,000  
 Undetermined
Roger Benavides
17211 Fawn Circle Drive
San Antonio, TX 78248
Employee
4/30/2006
Stock Distribution
    8,333  
 Undetermined
Roger Benavides
17211 Fawn Circle Drive
San Antonio, TX 78248
Employee
QTD - Q2 2007
Stock Distribution
    8,333  
 Undetermined
Roger Berkovitz
21205 Yacht Club Dr #1802
Aventura, FL 33180
Vendor
3/5/2007
Stock Distribution
    400,000  
 Undetermined
Roger Crider
1000 Elbel Rd. #805
Schertz, TX 78154
Employee
QTD - Q1 2007
Stock Distribution
    1,166  
 Undetermined
Roger Crider
1000 Elbel Rd. #805
Schertz, TX 78154
Employee
QTD - Q3 2007
Stock Distribution
    1,166  
 Undetermined
Russell White
14345 NORTHWEST FWY
HOUSTON TX 77040
Seller of Acquired Company
10/9/2006
Stock Distribution
    4,855  
 Undetermined
Russell White
14345 NORTHWEST FWY
HOUSTON TX 77040
Seller of Acquired Company
10/23/2006
Stock Distribution
    36,860  
 Undetermined
S Boruff
810 Fairway Oaks Lane
Knoxville, TN 37922
Vendor
5/10/2006
Stock Distribution
    125,000  
 Undetermined
S. Schaeffer
1111 Great Neck Road Suite 217
Great Neck, NY 11021
Vendor
11/10/2006
Stock Distribution
    200,000  
 Undetermined
S. Schaeffer
1111 Great Neck Road Suite 217
Great Neck, NY 11021
Vendor
6/4/2007
Stock Distribution
    300,000  
 Undetermined
Sam Del Presto
9 Ryan Lane
Lincroft, NJ 07738
Vendor
5/22/2006
Stock Distribution
    100,000  
 Undetermined
Sam Del Presto
9 Ryan Lane
Lincroft, NJ 07738
Vendor
11/22/2006
Stock Distribution
    300,000  
 Undetermined
Sam Del Presto
9 Ryan Lane
Lincroft, NJ 07738
Vendor
1/5/2007
Stock Distribution
    200,000  
 Undetermined
Sam Del Presto
9 Ryan Lane
Lincroft, NJ 07738
Vendor
5/16/2007
Stock Distribution
    200,000  
 Undetermined
Sam Del Presto
9 Ryan Lane
Lincroft, NJ 07738
Vendor
5/16/2007
Stock Distribution
    500,000  
 Undetermined
Sam Del Presto
9 Ryan Lane
Lincroft, NJ 07738
Vendor
10/26/2006
Stock Distribution
    100,000  
 Undetermined
Sam Del Presto
9 Ryan Lane
Lincroft, NJ 07738
Vendor
7/11/2007
Stock Distribution
    275,000  
 Undetermined
Sam Del Presto
9 Ryan Lane
Lincroft, NJ 07738
Vendor
3/15/2006
Warrants
    400,000  
 Undetermined
Sands Brothers Venture Capital LLC
90 Park Avenue, 31st Floor
New York, NY 10016
Lender
12/7/2006
Warrants
    25,000  
 Undetermined
Sands Brothers Venture Capital LLC
90 Park Avenue, 31st Floor
New York, NY 10016
Lender
12/7/2006
Warrants
    25,000  
 Undetermined
Sands Brothers Venture Capital LLC
90 Park Avenue, 31st Floor
New York, NY 10016
Lender
12/7/2006
Warrants
    75,000  
 Undetermined
Sands Brothers Venture Capital LLC
90 Park Avenue, 31st Floor
New York, NY 10016
Lender
12/7/2006
Warrants
    41,667  
 Undetermined
Sean Posner
10800 Biscayne Blvd, Suite 350
Miami, FL 33161
Lender
5/19/2006
Stock Distribution
    400,000  
 Undetermined
Sean Posner
10800 Biscayne Blvd, Suite 350
Miami, FL 33161
Lender
11/30/2006
Stock Distribution
    200,000  
 Undetermined
Sean Posner
10800 Biscayne Blvd, Suite 350
Miami, FL 33161
Lender
1/22/2007
Stock Distribution
    100,000  
 Undetermined
Sean Posner
10800 Biscayne Blvd, Suite 350
Miami, FL 33161
Lender
1/24/2007
Stock Distribution
    100,000  
 Undetermined
Sean Posner
10800 Biscayne Blvd, Suite 350
Miami, FL 33161
Lender
3/5/2007
Stock Distribution
    400,000  
 Undetermined
Sean Posner
10800 Biscayne Blvd, Suite 350
Miami, FL 33161
Lender
2/1/2007
Stock Distribution
    1  
 Undetermined
Sean Posner
10800 Biscayne Blvd, Suite 350
Miami, FL 33161
Lender
5/1/2006
Warrants
    33,333  
 Undetermined
Seth Appel
500 West Putnam Avenue
Greenwich, CT 06830
Vendor
2/16/2007
Warrants
    1,475,111  
 Undetermined
Seth Appel
500 West Putnam Avenue
Greenwich, CT 06830
Vendor
2/16/2007
Warrants
    233,334  
 Undetermined

 
 
Page 51 of 53

--------------------------------------------------------------------------------

 

In Re: Charys Holding Company, Inc.
Case No: 08-10289

Exhibit 10A
Other Transfers

 
Name of Transferee
Address
City, State, Zip
Relationship to Debtor
Date of Transfer
Description of Property
  Number of Shares    
Value of
Property
SOS Resources
999 Brickell Avenue Suite 600
Miami, FL 33131
Vendor
5/17/2007
Stock Distribution
    1,000,000  
 Undetermined
SOS Resources
999 Brickell Avenue Suite 600
Miami, FL 33131
Vendor
5/30/2007
Stock Distribution
    500,000  
 Undetermined
SOS Resources
999 Brickell Avenue Suite 600
Miami, FL 33131
Vendor
6/19/2007
Stock Distribution
    4,000  
 Undetermined
SOS Resources
999 Brickell Avenue Suite 600
Miami, FL 33131
Vendor
7/3/2007
Stock Distribution
    500,000  
 Undetermined
Sound Capital
2600 Island Blvd Apt 1806
Aventura, FL 33160
Vendor
2/12/2007
Stock Distribution
    375,000  
 Undetermined
Sound Capital
2600 Island Blvd Apt 1806
Aventura, FL 33160
Vendor
3/29/2007
Stock Distribution
    375,000  
 Undetermined
Steve Shrewsbury
3747 Southport
San Antonio, TX 78223
Employee
QTD - Q2 2007
Stock Distribution
    250  
 Undetermined
Steve Shrewsbury
3747 Southport
San Antonio, TX 78223
Employee
QTD - Q2 2007
Stock Distribution
    250  
 Undetermined
Steven Brinegar
74 W Housatonic St Apt 2
Pittsfield, MA 01201
Employee
4/16/2007
Stock Distribution
    500  
 Undetermined
Steven Posner
10800 Biscayne Blvd, PH
Miami, FL 33161
Lender
5/26/2006
Stock Distribution
    782,500  
 Undetermined
Steven Posner
10800 Biscayne Blvd, PH
Miami, FL 33161
Lender
10/9/2006
Stock Distribution
    245,195  
 Undetermined
Steven Posner
10800 Biscayne Blvd, PH
Miami, FL 33161
Lender
10/26/2006
Stock Distribution
    375,000  
 Undetermined
Steven Posner
10800 Biscayne Blvd, PH
Miami, FL 33161
Lender
5/1/2006
Warrants
    33,333  
 Undetermined
Steven Posner
10800 Biscayne Blvd, PH
Miami, FL 33161
Lender
1/24/2007
Warrants
    125,000  
 Undetermined
Steven Schaeffer
1111 Great Neck Road Suite 217
Great Neck, NY 11021
Vendor
8/10/2006
Stock Distribution
    200,000  
 Undetermined
Steven Schaeffer
1111 Great Neck Road Suite 217
Great Neck, NY 11021
Vendor
2/1/2007
Stock Distribution
    200,000  
 Undetermined
Steven Schaeffer
1111 Great Neck Road Suite 217
Great Neck, NY 11021
Vendor
7/3/2007
Stock Distribution
    200,000  
 Undetermined
Steven Schaeffer
1111 Great Neck Road Suite 217
Great Neck, NY 11021
Vendor
9/10/2007
Stock Distribution
    100,000  
 Undetermined
Steven Schaeffer
1111 Great Neck Road Suite 217
Great Neck, NY 11021
Vendor
9/10/2007
Stock Distribution
    100,000  
 Undetermined
Stites and Harbison PLLP
303 Peachtree St
Atlanta, GA 30308
Legal Settlement
12/14/2006
Stock Distribution
    120,300  
 Undetermined
Stites and Harbison PLLP
303 Peachtree St
Atlanta, GA 30308
Legal Settlement
3/6/2007
Stock Distribution
    12,000  
 Undetermined
Tamara Ridings
71 Edgar Court
Hiram, GA 30141
Vendor
9/4/2007
Stock Distribution
    100,000  
 Undetermined
Tara Cason
101 McJunkin Dr
Pickens, SC 29671
Employee
9/14/2007
Stock Distribution
    1,834  
 Undetermined
Tara Cason
101 McJunkin Dr
Pickens, SC 29671
Employee
QTD - Q3 2007
Stock Distribution
    3,666  
 Undetermined
Thomas White
7303 Sawgrass
San Antonio, TX 78244
Employee
QTD - Q1 2007
Stock Distribution
    4,666  
 Undetermined
Tracie Ferchek
256 Strickland St
Fairburn, GA 30213
Employee
QTD - Q1 2007
Stock Distribution
    3,333  
 Undetermined
Troutman Sanders
P.O. Box 933652
Atlanta, GA 31193-3652
Legal Settlement
12/1/2006
Stock Distribution
    200,000  
 Undetermined
Troy Crochet
202 Castle Circle
Port Neches, TX 77651
Insider
4/25/2006
Stock Distribution
    1,000,000  
 Undetermined
Troy Crochet
202 Castle Circle
Port Neches, TX 77651
Insider
7/7/2006
Stock Distribution
    6,258,000  
 Undetermined
UBS O'Connor LLC
1 North Wacker Dr
Chicago, IL 60606
Lender
5/19/2006
Warrants
    333,333  
 Undetermined
UBS O'Connor LLC
1 North Wacker Dr
Chicago, IL 60606
Lender
8/30/2006
Warrants
    127,042  
 Undetermined
UBS O'Connor LLC
1 North Wacker Dr
Chicago, IL 60606
Lender
8/30/2006
Warrants
    12,704  
 Undetermined
UBS O'Connor LLC
1 North Wacker Dr
Chicago, IL 60606
Lender
5/19/2006
Warrants
    591,111  
 Undetermined
UBS O'Connor LLC
1 North Wacker Dr
Chicago, IL 60606
Lender
8/30/2006
Warrants
    136,020  
 Undetermined
VG Duvall
17314 SH 249, Suite 230
Houston, TX 77064
Seller of Acquired Company
12/14/2006
Stock Distribution
    2,104  
 Undetermined
VG Duvall
17314 SH 249, Suite 230
Houston, TX 77064
Seller of Acquired Company
12/31/2006
Stock Distribution
    16,369  
 Undetermined
Vision
20 W 55th Street,5th Floor
New York, NY 10019
Lender
12/7/2006
Warrants
    4,444,444  
 Undetermined
Vision
20 W 55th Street,5th Floor
New York, NY 10019
Lender
12/7/2006
Warrants
    3,333,333  
 Undetermined
Vision
20 W 55th Street,5th Floor
New York, NY 10019
Lender
12/7/2006
Warrants
    3,333,333  
 Undetermined
Vision
20 W 55th Street,5th Floor
New York, NY 10019
Lender
12/7/2006
Warrants
    3,333,333  
 Undetermined
Wade & Jennifer Clark
16901 N Dallas Pkwy, Suite 105
Addison, TX 75001
Seller of Acquired Company
2/2/2007
Stock Distribution
    82,251  
 Undetermined
Walter Davis
6219 Ironmill Creek
Converse, TX 78109
Employee
QTD - Q1 2007
Stock Distribution
    1,166  
 Undetermined
Warren Traver
4545 Wieuce Rd Bldg 2
Atlanta, GA 30342
Vendor
6/8/2007
Stock Distribution
    20,000  
 Undetermined
Wayne Casanova
8085 Fawn Creek Drive
Spring Branch, TX 78070
Employee
QTD - Q1 2007
Stock Distribution
    1,166  
 Undetermined
Wayne Casanova
8085 Fawn Creek Drive
Spring Branch, TX 78070
Employee
QTD - Q2 2007
Stock Distribution
    1,116  
 Undetermined
Wendy Rodriguez
30520 Bridlegate Drive
Bulverde, TX 78163
Employee
4/30/2006
Stock Distribution
    6,667  
 Undetermined
Whonor, Inc.
29 Blue Hills Ave.
Hamden, CT 06574
Lender
8/10/2006
Warrants
    100,000  
 Undetermined


 
Page 52 of 53

--------------------------------------------------------------------------------

 

In Re: Charys Holding Company, Inc.
Case No: 08-10289

Exhibit 10A
Other Transfers

 
Name of Transferee
Address
City, State, Zip
Relationship to Debtor
Date of Transfer
 Description of Property
   Number of Shares  
Value of
Property
Willie Kendall
509 Dubose Pvt Rd.
Blanco, TX 78606
Employee
QTD - Q2 2007
Stock Distribution
    250  
 Undetermined
Your Equity Analysis
 200 Colonial Homes Dr #411
Atlanta, GA 30309
Vendor
12/13/2006
Stock Distribution
    12,500  
 Undetermined




Page 53 of 53

--------------------------------------------------------------------------------